 T.M. DUCHENUT CO., INC.T.M. Duche Nut Co., Inc.andConstruction andGeneral Laborers Union,Local 185, AFL-CIOT.M. Duche Nut Co., Inc.andConstruction andGeneral Laborers Union,Local 185, AFL-CIO,Petitioner.Cases 20-CA-4537 and 20-RC-7414February 12, 1969DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTION13Y CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND JENKINSOnMay 6, 1968,TrialExaminerAllenSinsheimer,Jr.,issuedhisDecisionintheabove-entitled cases, finding that Respondent hadengaged in and was engaging in certain unfair laborpracticesallegedinthecomplaintandrecommending that it cease and desist therefromand take certain affirmative action,as set forth inthe attached Trial Examiner'sDecision.He furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintandrecommendedthatsuchallegationsbedismissed.Finally,he found that the Union'sobjections to the election in Case 20-RC-7414 werevalid and recommended setting the election aside.Thereafter,Respondent filed exceptions to theDecision and a supporting brief,and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions,the briefs, andthe entire record in these cases, and finds merit inRespondent'sexceptions.Accordingly,theBoardadoptsthefindings.conclusions,andrecommendations of the Trial Examiner only to theextent consistent herewith.TheTrialExaminer found that Respondentcoerced and restrained employees in violation ofSection 8(a)(1)byAssistant Plant SuperintendentAlfredStokes'preelection statement to employeeVioletWarmack,andbyPresidentHowardO'Neill'spreelection speeches to employees.Hefurther found that, in refusing to bargain with theUnion without an election,Respondent was notacting in good faith and therefore violated Section8(a)(5) of the Act. Respondent contends that Stokes'and O'Neill's statements were not coercive and thatitsrefusal to bargain with the Union without anelection was not unlawful.4571.Except for O'Neill's speeches to employees andStokes' conversation with employeeWarmack, theTrialExaminer found that Respondent had notcommitted any other unfair labor practices.One or 2 days before the election, PresidentO'Neillmade seven substantially identical speechesto separate groups of employees varying from 10 to17 in number. A synthesis of the significanttestimony credited by the Trial Examiner shows thatO'Neill first told the employees that he did notintend to make any threats or promises. He thendiscussed the employees' and Company's economicposition.He mentioned the unemployment benefitsenjoyed by seasonal employees, saying that thisbenefit amounted to $90,000 for the previous season,that this was_ nearly $1 an hour added to theirincome which was tax free, and that the Companywas paying as much as it could. He referred to othernut companies operating a_ single shift year-roundwhich gave employees health benefits that theCompany's seasonal employees did not receive andsaid that the Company had showed a loss theprevious year, and that 60 percent of its costs wentfor labor.He also said that if Respondent wereforced to give health and other benefits it could notafford, it would have to alter its operations so as tohave one shift on a year-round basis. He remindedemployees of benefits the Company had given inrecent years including salary increases, Thanksgivingand Christmas gifts, paid holidays, and free coffee.When employees questioned him about whatwould happen to the night shift in the event of achange in operation, O'Neill answered that thiswould probably be eliminated; that the reduction inthe work force would be accomplished by retainingthe best employees from every shift.O'Neill also stated that while the law requiredbargaining in good faith, he was under no obligationto accept the Union's demands, that he would behardnosed about bargaining, that he would have tomeet with the Union, but that no one could forcehim to agree to or accept the Union's demands.O'Neillmade further statements, apparently inanswer to questions about rumors of a strike. Theywere that should there be a strike, the Companywould continue operating; that even if 60 percent ofthe employees struck, the Company could operatewith replacements, and that it had three telephonecalls by applicants for every job.EmployeeWarmack testified that about a weekbefore the election, she asked Assistant PlantSuperintendent Stokes "when we were going to bethroughwork. I told him I was anxious to gocampaigning..... He said he wasn't sure when wewould finish, and I told him I had heard that theywas going to have to work year-round if we wentunion. . ..." According to Warmack, Stokes thensaid, "Yes, this was the only way they could make itpay is to go year-round basis. . . . ... They thendiscussed the employees' seniority,Warmack askinghow long her mother had worked and Stokes174 NLRB No. 72 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDacknowledging that there would be some layoffs iftheCompany were forced to change its method ofoperation.The Trial Examiner found that O'Neill andStokes threatened employees by remarks which, insummary, were that if the employees selected theUnion, the Company would go to a year-roundone-shiftoperation,therebyreducing jobs andbenefits.He found that O'Neill made clear that ifemployees selected the Union, the Company wouldnot bargain and employees might lose their jobs. Hefurther found that O'Neill's statements about theCompany's ability to operate with replacements intheevent of a strike, while not alleged to beviolative of the Act, threatened the inevitability of astrikeand,when considered in combination withtestimony as to a possible change to a one shiftoperation, threatened job loss by replacement.We do not accept the Trial Examiner's evaluationofO'Neill's and Stokes' statements to employees.We note, first, that the Trial Examiner dismissedother allegations that Respondent had committedunfair labor practices.O'Neill'sspeechesandStokes'statementmust therefore be appraisedagainst a background free of unfair labor practices.O'Neill's speeches appear to represent a reasoned,non-inflammatory attempt to explain the difficulteconomic condition in which the Company wasplaced, its already heavy costs and benefits paid toemployees, and the necessity it would be under tochange its method of operation if it were forced tofurther increase its costs by paying the additionalbenefitswhich the Union was demanding. Anemployer is not precluded from conveying to itsemployeesthepossibleadverseeconomicconsequences that might be expected if its businesscostsare increased, provided this is done in anoncoercivemanner.'Such expressions constitutepermissible predictions of the possible economicconsequences of increased costs rather than threatsof reprisal to force employees into abandoning theunion.' Nor do we consider the above statements ofO'Neill coercive when considered together with theexpressed intention to operate with replacements inthe event of a strike. Such expressed intention is notan unfair labor practice;3 in fact, the complaintcontained no such allegation, and it cannot convertO'Neill'sotherstatementsabouteconomicconsequences into unlawful coercive threats, as theTrial Examiner implied.We also find, contrary to the Trial Examiner, thatO'Neill's statement about being a hard bargainerand not yielding to the Union's bargaining demandswas not in context coercive within the meaning ofSection 8(a)(1) of the Act.4'Wagner Industrial Products Company, Inc.,170 NLRB No 157,TRWElectronic Component Division,TRW, Inc.,169 NLRB No. 62Id'Skirvin Hotel and Skirvin Towers,142NLRB 761, 764."Eagle-Picher Industries,Inc,171NLRB No. 44 (TXD)Finally,we do not adopt the Trial Examiner'sfinding that Stokes' answer to employee Warmack'squery about the truth of a rumor she had heard"that they was going to have to work year-round ifwe went union" constituted a threat of reprisal inviolation of Section 8(a)(1). Stokes' reply, accordingtoWarmack, was "that this was the only way theycouldmake it pay." Whatever the meaning thatmight be attributed to Stokes' answer to Warmackstandingalone,itwas clarifiedbyO'Neill'ssubsequent speeches to employees in which he saidthat if the Company were forced to increase it costsitmight have to change to a year-round operation.The employees could therefore have only understoodStokes' remarks as being similar to that of O'Neill'si.e., if costs were increased, operations might haveto be changed to compensate for the cost increases.For the reason we have found O'Neill's moreexplicitstatement not unlawful, we find Stokes'statement similarly not unlawful.2.The Trial Examiner found that Respondent inbad faith refused to bargain with the Union withoutan election, basing the bad-faith finding on theunfair labor practices which he found Respondenthad committed. However, we have not adopted theTrial Examiner's finding of 8(a)(1) violations, andwe are not persuaded that the record as a wholeotherwise justifies a finding that Respondent did nothave a good-faith doubt of majority and in bad faithrefused theUnion's request for recognition andbargaining. Accordingly, we shall dismiss the 8(a)(5)allegationof the complaint.53.The hearing on the Union's objections to theelectionwas consolidated with the unfair laborpractice case because the objections were based onthe same conduct which the complaint alleged wereunfair labor practices. Based on his finding thatRespondent had unlawfully threatened to change itsmethod of operation if the employees selected theUnion as their representative, the Trial Examinersustained the objections and recommended that theelection be set aside. As we have found contrary tothe Trial Examiner, that Respondent's statementsalleged to be objectionable were not coercive, wehereby overrule the objections to the election basedon the same statements. We shall also certify theresultsof the election which establish that amajority of the valid votes were not cast for theUnion.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is dismissed.'The Trial Examiner recommended in the alternative that a bargainingorder issue to remedy the 8(a)(1) violations which he foundAs we haveoverruled the Trial Examiner's findings of violations,we need not considerthis remedy recommendation T.M. DUCHE NUT CO., INC.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of validballotshas not been cast for Construction andGeneral Laborers Union, Local185,AFL-CIO, inthe election held herein,and that said Union is notthe exclusive representative of the employees in theunitfound appropriatewithin themeaning ofSection 9(a) of the National Labor Relations Act,as amended.MEMBER BROWN,dissenting:Like the Trial Examiner,Iwouldfind thatRespondent violated Section 8(a)(1) and(5) of theAct and would sustain the objection to the electioninCase 20-RC-7414.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR.,TrialExaminer:Thisconsolidated proceeding was heard at Redding, California,on October 17-19, 1967. The representation proceeding inCase 20-RC-7414 was initiated by a petition filed by theUnion on February 21, 1967; it was followed byStipulationforCertificationUpon Consent ElectionapprovedMarch 7, 1967; and then by an election onMarch 17, 1967, which the Union lost,' and to which theUnion filed timely objectionsThe complaint2 in Case20-CA-4537 issued on August 9, 1967.On August 9 the Acting Regional Director for Region20 issued a report on objections and order consolidatingcases for the purpose of hearing before a Trial Examinerand a Notice of Hearing of the consolidatedcases.3The Acting Regional Director specifically found thatObjection No. 2 filed by Petitioner raised substantial andmaterial issues of fact which should be resolved before aTrial Examiner and involved some of the same conductalleged to be unfair labor practices in Case 20-CA-4537.ObjectionNo.2was set forth as follows: "2.Management's threat to discontinue swing shift ifemployees voted Union, thereby creating considerable lossof jobs contrary to Act."The questions presented are: (1) Did the Unionrepresent a majority in an approproprial.e unit? (2) DidRespondentengage inconduct which shouldresult insetting aside the aforesaid election? (3) Did Respondent,by refusing to recognize the Union, and its subsequentconduct and activities, violate Section 8(a)(1) and (5) ofthe Act? (4) If so what should the remedy be?Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs of theGeneral Counsel and Respondent Employer, I make thefollowing:4'The tally ofballots shows47 votes cast for the Union,and 68 against.'An originalcharge wasfiled onMay 18, 1967,and a first amendedcharge onJuly 27, 1967'The actions of the RegionalDirectordirecting a hearing on theaforesaid objections and his order consolidating cases were affirmed by theBoard on September27, 1967.'TheGeneralCounsel and Respondent Employer have each filedseparatemotions tocorrect the transcript of the hearing in certain respectsNo oppositionthereto has been filed.Ihave carefully examined therequested corrections and conclude that in each instance the requestedcorrection shouldbe made Thecorrections requestedby both theGeneralFINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENT459Respondent is a California corporation engaged in theprocessing and wholesale sale of nuts with its principalplaceof business in Orland, California. During thecalendar year preceding the issuance of the complaint, theRespondent sold and shipped goods valued in excess of$50,000 directly to customers located outside the State ofCalifornia.Respondent 'admits and I find that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and I further find that the assertion ofjurisdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and I find that Construction andGeneral Laborers Union,Local 185, AFL-CIO (hereincalled "the Union")isa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionOn about January 13, 1967, the Union commencedorganizationalactivitiesamong employees of theRespondent.On January 24, 1967, the Union wrote to Respondentadvising that "many of your employees have indicated anintent in authorizing our Local Union to represent themfor purposes of collective bargaining " It also referred toemployees rights to organize and Federal law prohibitionsagainst interference, restraint, or coercion of employees inexercising such rights as well as prohibition of employerdiscrimination in hiring or employment to discourage orencouragemembership in a labor organization. Itconcluded that if any conduct constituting an unfair laborpractice came to its attention, the Union would bring thematter to the attention of the NLRB.Subsequently on February 6, 1967, the Union wroteRespondent as follows:Please be advised that Local Union 185, of theConstructionandGeneralLaborers,representsamajority of your employees.We have obtained authorization cards from amajority of the employees employed by your firm in aunitthat is appropriate for purposes of collectivebargaining.We are requesting immediate recognition of Local185astheCollectiveBargainingAgent of youremployees for the purposes of negotiating an agreementfor wages, hours and working conditions.We are available to meet with representatives of yourCompany at a mutually convenient time and place, inorder to negotiate and discuss the terms and conditionsof a collective bargaining agreement.In the event you have any doubt as to whether ourUnion represents a majority of your employees, we arewilling to have an independent third party check ourauthorization cards, signed by your employees, againstyour personnel records.Counsel and the Respondent Employer are accordingly hereby granted andset forth in Appendix "A"attached hereto and made a part hereof.[Omitted from publication I 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe State of California has a conciliation service,which provides conciliators, who are fair and equallyacceptable to labor and management.Upon contact, a member of the State ConciliationService will perform this card check and advise you astowhetherwe do represent a majority of youremployees if such is your desire.We would appreciate an early reply on this matter.On February 21, 1967, Respondent replied by letter asfollows:This will acknowledge your letters of January 24,1967, and February 6, 1967.Please be advised that T. M. Duche Nut Co., Inc.,willrecognizeLocalUnion 185 as the bargainingrepresentative of its employees when Local 185 hasbeen certified as such by the National Labor RelationsBoard following a secret election.'The same day, February 21, the Union filed therepresentation petition in Case 20-RC-7416.B. The Principal Issues1.Did the Union represent a majorityin anappropriateunit on and after February 7 the day after its letter ofFebruary 6 was sent and the date alleged in thecomplaint?2.Did Respondent engage in unfair labor practicesrequiring the election be set aside?3.Did Respondent engage in conduct or activitieswhich were such unfair labor practices as to require afinding of violations of Section 8(a)(1) and (5) and aremedy of an order to recognize and bargain with theUnion in the event it represented a majority in anappropriate unit?The authorization cards were all in the following formAUTHORIZATION FOR REPRESENTATION UNDER THENATIONAL LABOR RELATIONS ACTI, the undersigned, employee, of the(Print full name of Company)Employed as(Print your occupation or a description of your job)at(City)(State)(Location of Project)hereby authorize Local Union, Noof theaffiliated with the AFL-CIO, torepresentme and, in my behalf, to negotiate andconclude all agreements as to, hours of labor, wagesand other employment conditions in accordance withthe provisions of the National Labor Relations Act ofJuly 5, 1935, as amended by the Labor-ManagementAct of 1947.The full power and authority to act for the undersignedas described herein supersedes any power or authorityheretofore given to any person or organization torepresentme, and shall remain in full force andeffect for one year from date and thereafter, subjectto thirty (30) days written notice of my desire towithdraw such power and authority to act for me in thematters referred to herein.9Date(Signature of Employee)(Home address)1.The majority issue'The Stipulation for Certification upon Consent Electionprovided (and the parties agreed) that the following unitwas appropriate:Allproduction andmaintenance employees of theEmployer at its processing plant at Orland, Californiaexcludingofficeclericalemployees,guardsandsupervisors as defined in the Act.Itwas further stipulated that there were a total of 116eligible persons in said unit at times material herein. Amajorityaccordinglyis59.TheGeneralCounselsubmitted in evidence 69 signed' authorization cards. Thecircumstances surrounding the signing and obtaining ofthe cards will be considered hereafter.8'HowardO'Neill, presidentof Respondent,credibly testified that he wasabsent fromhis office when the letter of February 6 was received and didnot returnuntilFebruary18 or19 after whichhe consulted counsel anddictated the letterof February 21 which wasmailed that afternoon.'Some of thematters consideredherein with respect to the majorityissue, alleged unfair labor practices and ultimateremedy arein certainrespects highly controversialand have resulted at times invarying views orpositionsamong the courts, theBoard;law review writers and othercommentators Inasmuch as it is Boardpolicy to requireTrial Examinersto adhere to Board decisions until changedby it orthe SupremeCourt, Ishall be governedby Board decisionswhere applicable. SeeIowa BeefPackers,144NLRB 615, 616'One, that ofMargaritaDominguez was admittedly signed by herhusband under circumstancesdescribedhereafter'This included testimony as to what was said in connection with thesigningof an authorization card, the circumstances surrounding thesigning,andinsome instanceswherematerialstatementsorrepresentations of the solicitor were vague or ambiguous testimony as tois a. list of the signed authorization cards in evidence andby whom solicited (originally submitted by the GeneralCounsel as part of his brief) which has been checked andcorrected by me so as to accurately reflect the record.Reference thereto will accordingly be made from time totime hereafter.Of the 69 cards introduced by the General Counsel, hecontends that "58 authorization cards- were introduced bythe uncontradicted testimony of the Union representativeor an employee who solicited the card" and "There is noevidence that any improper statements were made bythese solicitors and the cards must therefore be accepted."Were the matter quite that simple all that wouldpresumably be necessary would be to find one other validcard to establish a majority and ignore the remainder.However, the Respondent contends..many of theemployees who signed the cards did not contemplategiving to the Union their bargaining rights but signed thethe understanding of the signers'I note that the last paragraph of this card set forth above is the same asthatwhichtheCourt of Appeals for the First Circuit inN L.R B. vSouthbridge SheetMetalWorks, Inc.,380,U.S. 851, found to be anillegalrestriction(stating that the Board so conceded)and stronglydisapprovedof it as improperly restricting an employee'srightofwithdrawal after signing.However,theCourt also pointed out that therecord did not show that the clause had the slightest effect. It concluded"Under the circumstances we do not think that Respondent has met itsburden of showing that employees underwent a change of mind or wereprohibited from manifesting it." The same conclusion is applicable hereinas there is no evidenceof any effecttherefrom. T.M. DUCHENUT CO., INC.cards after being told by Union organizers that the signingwas for purposes other than representation "10 Respondentafter analyzing testimony of certain witnesses in its briefalso contends: "We think it a fair inference that if thewitnessesmentioned above were advised as they testifiedtheywere advised, then such tactics must have beenuniformly followed, and this manifestly destroys any claimthat the Union represented a majority of Respondent'semployees." I interpret this as well as other contentions ofRespondent to amount to a claim that such a pattern ofimproper conduct, assertions, or representations occurredas to invalidate a union majority in any event. In additionitshould be noted that testimony as to the signing ofcards,thecircumstances thereof and representationsrelativetheretodirectlyor indirectly involvedmorepersons than the eleven referred to by the GeneralCounsel.Also as will appear hereafter, the GeneralCounsel and Respondent differ as to what was said tocertain persons who signed cards and as to the impact oreffect thereof.Accordingly, I shall consider record testimony relativeto the card signing by the 69 persons whose cards are inevidencewith particular reference to contentions as tospecific invalidity as well as of general invalidity assertedby Respondent.Hugh Cowan,assistantbusiness representative of theUnion, testified that on January 13, 1967, he wascontactedbyaRobertHodge,anemployeeofRespondent, and met with Hodge and employee KennethStokes in Orland. He talked to them and explained that ifthey were interested in having union representation "itwould be necessary for the Union to obtain a majority ofcards of the employees at the Duche Nut Company."Cowan was then asked "What do you mean by cards?"He replied: "These were the authorization cards, and if weobtained a majority of these cards we could then contactthe company and ask them, after we have stated that wedo have the majority, that we would like to sit down andnegotiate an agreement or talk along thoselines."Cowan testified that subsequently on January 21, heand another union representative,William Brickell, metwith some twelve employees of Respondent at the B & BCafe in Hamilton City (rather than Orland). According toCowan, the following employees of Respondent werepresent. Robert Hodge, Hurshell Hodge, William Holmes,BurleyHeadly,Ed Bayless, Everett Button,MichaelUtter, Thomas Utter, Kenneth Stokes, Dale Standridge,Gail (Gale?)"Wells, and Jerry Phillips.Cowan stated that all employees present signed a cardat that time. Eight of these twelve were offered andreceived in evidence.' 2Cowan testified that the cards were signed in hispresence by the person whose name appeared on the card,that the men were afforded about 10 minutes to read thecard, and he observed them looking at the cards. Cowanalso solicited and obtained the cards of Mary LouCastillo,VioletWarmack, George Embrey, Ivan Leach,George Stokes, Anne Conlee, Roma Croft, and Margarita"Whether such was the case and whether if so under Board decisions theparticular card should be invalidated will be consideredpost"Transcript spelling is Gail but GC 5 list of employees has a Gale Wells"Supt Plant Maintenance ""The cards of Kenneth Stokes, Gail (Gale?) Wells and Dale Standridgewere not offered in evidence-Standridge,Stokes and Wells were crossedoff the list of employees in evidence(asGC Exh.5) apparently assupervisors.The card of B H. Headly was identified and offered but rulingwas reserved and the card subsequently withdrawn as Headly was notemployed on February 7461Audelo.Cowan,in conjunctionwith employeeWilliamHolmes, also obtained cards signed by Ragna Dobratz,Amy Oltjinbruns, Consuelo Dominguezand one (inevidence) signed for Margarita Dominguez by ConsueloDominguez discussedpost 13According to Cowan, he saw Mary Lou Castillo on themorning of January 27 and "I explained to her again thatmy reason for coming was to talk to her about theorganizingof the employees and explained to her that itwas necessary for us to get a majority in order to be ableto approach the company and ask for recognition andperhaps get an agreement and I gave her a card, anauthorization card.. .Cowan testifiedin similarvein as to what he told othercardsigners.He said he (and Union RepresentativeWilliam Brickell) told VioletWarmack (who in turnsolicited other signers): "We talked to Mrs. Warmack inregard to that we were endeavoring to organize theemployees of the Duche Company, and we explained toher what was necessary to do this, such as signing theauthorization cards and a majority, and then approachingthe company and asking to be recognized and perhaps sitdown and make anagreement.'914Cowan was asked on cross-examination if he mentionedanything about an election. He replied that from time totime an election was mentioned by people he spoke to,who knew about a prior election at Duche 'and asked ifthere would be another. Cowan testified: "I said at thistimeIdidn'tknow, that we were only seekingauthorization so that we may approach the Company andask for recognition." He was asked, "Did you ever saythatyou wanted these cards so you could have anelection?"Cowan answered "No, sir, I didn't." Cowanalso denied telling anybody, "If enough of you sign cardswe can have an election." Cowan also stated he did nottell anyone that the reason he wanted them to sign cardswas so they would be protected if the Company tookdisciplinary action.In response to a question from the Trial Examiner,whether anyone asked with respect to the authorizationcard, "What is it for?" and "What does it mean?" Cowantestified that something like that was asked and that heexplained: "This is the authorization card, that I havebeen explaining to you" or "This is the card that I havebeen tellingabout that gives you [sic, "us"?] theauthorization to speak for you or to approach thecompany on this majority that we are seeking."VioletWarmack, as set forth above, an employee ofDuche also signed a card upon Cowan's solicitation onJanuary 27.Warmack testified that employees JoyBrumaugh, Alice Larsen and Frances Simpson signedauthorization cardsinher presenceon January 31. Oncross-examinationshe testified:Q. When you signed up the three individuals that youdid sign up, did you tell them that there might be anelectionA. No.13In addition to these cards which were received in evidence, Cowanobtained cards from,among others,Mary Garciawhich wasnot offeredbecause signedFebruaryII after the demand."Cowan testified specifically as to similar statementsto Ann Conlee andAmy Oltlinbruns.His testimony as to a specific conversation with RomaCrosswas that he explained to herthatwe were seekingauthorization cards from the majority of the employees at the DucheCompany"He told MargaritaAudelo " ..that we were endeavoring toorganize the employeesof theDuche Company,that it wasnecessary, ofcourse,to have a majority, ..."1 462DECISIONSOF NATIONALLABOR RELATIONS BOARDQ Did you say anything at all about an election?A.My exact words were when I told them, to thebest I can remember, I told them that these cardsauthorized the union- authorized the union toapproach the plant and try to bargain for us as ourrepresentatives, but if the plant wouldn't come to anagreement or bargain with them, then they would go toan electionWarmack then testified:Q. Let me read to you from your affidavit which yougave to Mr. Engler, 1967, April 11, the next to the lastparagraph on page 2:"Isigned a union card on January 27, 1967. Mr.Cowan of Local 185 was present when I signed thecard I was told that if the union could get enoughsigners they could present the card to the company andthey then could negotiate with the company for theemployees."Now, did Mr. Cowan tell you that?A. Yes.Q.Continuing reading. "If the company did notaccept the union, then there could be an election." Mr.Cowan told you that, didn't he?A. Yes, he did. I asked him that and he told me thatin reply.WilliamHolmes,who was an employee of Duche,testified as to his soliciting authorization cards from some28persons;namely,HazelHall,MaryMattis,DanMattis,Norma Gomes, Marjorie Susee, Edith Ferry,Patricia Butler, Sam Ross, Margie Wilson, Fred Wilson,IvanWilson, Joann Holmes, Claude Keller, Howard M.Cook,GlendaRolfs,NylaStandridge,Barbara J.Crawford, Audra Bell, Helen Enos, Donald Prince, JohnAdlesich,Mary R Hatcher, Pauline Herman, LloydLeach,Naomi Leach, ElenoraWoodward,ThomasMcMartin, and Albert Chavez.15According to Holmes he first knew of an election whenhe saw some NLRB notices posted by the Company, heaskedCowan about them and Cowan told him theCompany had asked for an election so the Union filed forit.Holmes testified he didn't recall Cowan stating that thereason he wanted the cards signed was so that people whosignedwould be protected against reprisal by theCompany.In response to questions from the Trial Examinerconcerning certain specified persons from whom Holmestestified he had solicited cards, Holmes said he told thesepersons that they "were trying to organize to get themajority to get the Union to speak to the company for usto negotiate," and ". . by signing the card they wouldhelp me get the majority so we could get representation bythe Union...." On further examination by the GeneralCounsel Holmes testified he explained to the employeesthat by "representation" he meant that the Union had thekind of men who could negotiate with the Company for acontract.He denied telling any employee that the onlyreason he was asking him to sign a card was for anelection.On further cross-examination Holmes stated thathe never told anyone that one of the reasons for signing acard was to get an election and added "I never mentionedan election."The Respondent asserts in its brief that Cowan is not tobe credited in his testimony "that he never said he wantedcards signed in order to have an election" or that he neversaid "that the signing of the card was just to indicate that"These are exclusive of those obtained when with Cowan referred to,supra.they were willing for the Union . . . to give there theunion's viewpoint".Respondent assertsthat no less thanfive named witnesses including a witness for the GeneralCounsel testified that Cowan said "there could or wouldbe an election."' b Respondent also specifically refers towitness VioletWilliams' testimony relative to an allegedstatement by Cowan to her that signing a card only meanthe had the right to talk with them.Respondent also asserts that three witnesses" testifiedcontrary to Cowan that he told them a reason he wantedthem to sign the card was to afford them union protectionin the event of disciplinary action.Respondent also refers to Holmes' testimony thatCowan told him that the reason there was an election wasthatDuche asked for it Respondent argues that eitherCowan or Holmes testified falsely since the petitionreceived on the morning of February 21 by the N.L.R.B.regional office manifestly was mailed by the Union beforeitreceived O'Neill's letter of February 21, mailed on theafternoon of February 21.Respondent also points out Cowan testified he had beencontacted by Robert Hodge while Hodge testified he hadcontacted Cowan.First, as to Respondent's contention that the testimonyby Holmes that Cowan told him there was an election,because Duche asked for it, reflects a falsehood either byCowan or Holmes. Holmes said he asked Cowan aboutthisafter he first learned of an election when he sawNLRB notices posted. According to Holmes he askedCowan what the notices were about and if this meant anelectionCowan responded that there was going to be anNLRB- election.Holmesthentestified(oncross-eamination):Q. You asked him how come9A. Yes, he said Duche had asked for an election,certified electionQ.. No, he said that the reason that the union hadfiled for an election was because Duche had asked foran election?A. Right. I believe that's right.Q. Did he say he got a letter from Duche asking foran election?A. I don't recall.Holmes' testimony must be viewed as referring to a timewhen NLRB notices were posted which would be after thepetitionwas filed and in normal course beafterRespondent's letter of February 21 was received by theUnion; the record reflects that on February 6 the Union,as set forth,supra,hadwrittena letter requestingrecognition to which it had received no response as ofFebruary 21, when it filed its petition - from which lackof response it might well assume that the Respondentwould not recognize it without an election The Unionsubsequently received Respondent's letter of February 21stating that it would recognize the Union when "LocalNo. 185 has been certified as such by the National LaborRelations Board following a secret election. Accordinglyat the time of the conversation between Cowan andHolmes not only might the Union reasonably assumeRespondent would not recognize it without an election but"Named by Respondent in its brief as a General Counsel witness wasVioletWilliams who actually testified as a Respondent witness I assumethat Violet Warn-rack who was also named and who was a General Counselwitnesswas intendedOther witnesses named by Respondent in thisconnectionwereDaleStandridge, Jerry Phillips,Mary Garcia, andKenneth Stokes Their testimony relative thereto will be consideredpost."Dale Standndge, Jerry Phillips, and Kenneth Stokes T. M. DUCHE NUT CO., INC.463itpresumablywas then in receipt of Respondent'sassertionthatitwouldnotdo so. Under suchcircumstances I consider that it would be an exercise insemantics to debate who required the election becausethere is no question that Respondent did so insist in itsletter.Accordingly I conclude Cowan's statement to beone he might reasonably make and in any event is notevidence of falsification.With respect to Respondent's allegation concerning aconflict in testimony between Cowan and Hodge as towho contacted whom, the record reflects that Cowantestified "Well on the 13th of January I was contacted byRobert Hodge. We talked to each other on the telephoneand I agreed to go to Orland to meet this Robert Hodge."Hodge testified that the first time he met Cowan was attheKing Dollar station following a telephone call fromCowan to meet him at the station. Hodge explained thatsome fellow he didn't know told him Cowan wanted tomeet someone from Duche's and talk to him and thatHodge said "Sure let him call me up." Hodge said Cowancalled him first.Whether or not this too involves aquestion of the use of the word "contact" with Hodgeindicating to Cowan through the unknown person that he,Hodge, was available or the more normal one of whodirectlycontactedwhom may arguably be debatable.However, even assuming the customary use of the word"contact" and accepting Hodge's version of the origin,was Cowan's testimony deliberately false or a failure ofrecollection? In evaluating this, what purpose would therebe in a deliberate false statement on his part on whatappears to have no particular significance? Under thecircumstances and accepting Hodge's testimony, it wouldappear more likely that Cowan's testimony was-either aresult of miscontruction of the word "contact" or one ofrecollection. In any event, I do not consider this itemsufficienttodiscreditCowan as to more significantaspects of his testimony which will be evaluated hereafter.With respect to Respondent's contentions as to whatCowan allegedly said concerning an election, examinationof the testimony relative thereto by witnesses named byRespondent appears to be in orderFirst, it should benoted that Respondent's brief lumps together variousstatements relating to an election when it states therein"no less than five witnesses, including VioletWilliams.[sic]1eGeneral Gounsel's witness, testified that Mr. Cowandidsay that there could or would be an election."Respondent here uses the words "could" and "would" asif their meaning and significance were identical --whichthey are not. However, no matter whose view - theBoard's or that of some courts" is considered the merereference to the word "election" is not decisive. In somecontexts and usages it does not affect the validity of anauthorizationordesignationofaUnionascollective-bargaining representative. In others it may doso.To the extent there may be different interpretationsamong the Board and the Courts these appear to rest onthesignificanceattached to (1) the wording of theauthorization cards and (2) representations relative theretoand to an election in the light of the cards and the entirecontext. The mere reference to "election" in any contextdoes notper seinvalidate an otherwise valid authorizationcard. Used in conjunction with certain representations andreferences theword "election" has been held not toinvalidate otherwise valid authorizations of designationswhile in other instances it may have such effect.20"Apparently refers to Violet Warmack.See discussion,supra"SeeCumberland Shoe,144 NLRB 1268, enfd 3511 F.2d 482 (C.A. 6),First as to the testimonyof VioletWarmack set forthin detail,supra,she said Cowan had told her if the Uniongot enough card signers they could present the cards tothe Companyand then negotiate.Warmack stated that inresponse to a questionby herCowan said,"If thecompany did not accept the union,then therecouldbe anelection."(Emphasis supplied.)Inthiscontext thereference to an election does not detract from theauthorization and no case has been cited that so holds.Dale Standridge who was an inventory foreman,calledas a witness by Respondent,testifiedhe was at themeeting of employees at the B & B Cafe inJanuary 1967,previously set forth,that cards were passed out and hesigned one, which was notofferedapparently since he wasineligible as a supervisor. Standridge testified on directexamination by Respondent that Cowan said:A.Well, he said he would like us to sign the cards,well, for one thing, if the company should go back onone of us,lay us off,that if we would sign the cardsthey would back us up,and if the Union should go inthat we wouldget back pay,get our job back, and thateventually it would lead to a vote if there were enoughcards signed.On cross-examination he testified that Cowan said a lotof things and that they talkedabout an hour and a half.He also testified:Q. He mentioned something about the Union's desireto negotiatewith the Company, didn't he?A. Yes.Q.He mentioned that he would approach theCompany as a representative of the Union, didn't he?A. I believe so.He further testified.Q. (By Mr. Silbert) Mr. Standridge, isn't it true thatMr. Cowan told you that if a majority of the employeessigned these cards the Union would approach theCompany and ask to negotiate on behalf of theemployees?A It was my understanding there would be a vote.Q.Mr. Standridge, we are interested not in yourunderstanding but what Mr. Cowan -MR. CONNORS: I think he is harassing the witness.We are interested in his understanding.THE WITNESS. My memory is not that good.MR. SILBERT: It is possible he could have said that?THE WITNESS: He could have said that.Q. (By Mr. Silbert) Mr, Cowan never told you thatthe only reason for signing these cards was for, yourprotection?A. That, and it would lead to a vote,Q. He didn't tell you those were the only reasons youwere signing the card, did he?A. I can't say for sure but I do know that was themain one he told us.The foregoing indicates a repeated reference by thewitness toa vote21as the matter recalled by the witnessanda tackof,recollectionofmuch else although oncross-examination he recalled something about negotiatingU. A. W v. NLRB.,373 F.2d 671,enfg.158NLRB 322.Bishop &Malco,159NLRB 1159.HenryI.Siegel,165NLRB No. 56; CfN.L.R B.,v.SwanSuper Cleaners,384 F 2d 609 (C.A. 6),N L.R.B v.NicholsCo.,380 F.2d 438 (C.A.2),Crawford Mfg Co. v N.L R B.,386F.2d 367 (C A4);Engineers& Fabricators,Inc vN.L R B,376 F.2d482 (C.A 5)."See fn. 19"But not theonlyor solepurpose forsigning the card 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDand approaching the Company as a representative of theUnion. This testimony will be compared with that of otherwitnesses to be considered.Jerry Phillips called by Respondent also testified heattended the meeting at the B & B Cafe and that Cowantalked to them. Phillips testified on direct examination:MR.Tellus,tothebestofyourrecollection, what he said?THE WITNESS: That we would haveifwe wouldsign a card that they would - if something came upwith our job, you know, got laid off or something, hewould stand behind us, and if 50 per cent of the peoplewould sign, they would have another meeting and tellus more about it. That is about all.Q. (By Mr. Connors) Did he say anything about anelection?A. Yes, there would be an election, he said.On cross-examination he testified:Q. (By Mr. Silbert) Did Mr. Cowan tell you the onlyreason you signed the card was to have an election?A. Not the only reason, no.Q.Infact,hementionedsomethingaboutapproaching the company and negotiating with thecompany, didn't he?A. I don't really remember.Q. But it is possible he said that also, isn't it?A. Yes.Q. Did you read the card before you signed it'A. Yes, I read some of it.On questioning by the Trial Examiner, Phillips stated-TX Mr. Phillips, you read [heard] something to theeffect that if they got more than 50 per cent therewould be another meeting or meetings?W: Another meeting, yes.TX: Another meeting of whom?W. Employees.TX Was there anything said about meeting with theCompany if they got 50 per cent?W. I don't remember exactly whether there was ornot.TX: Now, when you signed the card, what was yourunderstanding of what the effect of your signing wouldbe'W: Well, I thought if I would sign the card, the wayIunderstood it, well, they would have another meetingto tellmore about the Union and that - they said ifanything happened, well, they would stand behind us.TX. Was that your understanding when you signedthe card?W: Yes.TX- Did you read the card first?W: I read part of it. We was in quite a bit of ahurry, and I didn't read the complete card.On questioning by counsel for the Charging Party hesaid:Q. (By Mr. Panattoni) Yes, I will restate thequestion.At the time of this meeting, wasn't it yourunderstanding that after 50 per cent of the employeessignedup there would be another meeting of theemployees to find out what kind of things you weregoing to ask your employer to change or improve?A. My understanding was that after 50 percent of thecardswere filled out that we would have anothermeeting and they was supposed to tell us more of whatthey could do, and then we was going to have a vote.Kenneth Stokes apparently also a supervisor, called byRespondent, testified that he attended the meeting at theB & B Cafe, and signed a card about January 21, 1967.He testified Cowan asked the employees present to signcards, and said:A. That the cards was to represent - and in casethey had enough cards signed to represent the people, ifthey had a certain majority of the cards, that theywould have an election.Q. Do you remember anything else he said about thecards?-A.Well, he said that we would have a right to vote ifthere was an election, and the question was brought upabout plant persecution or whatever you call it, and hesaid anyone that was at the meeting or anybody thathad signed the card that they would see that they gotproper representation if persecution should occur.On cross-examination in response to questions from theGeneral Counsel, Stokes testified that Cowan or UnionRepresentative Brickell who also was present told theemployees the Union might be able to get them morebenefitsStokes then testified:Q. And one of them mentioned also, didn't they, thattheywould attempt to negotiate with the employerabout these benefits?A. YesQ. As a matter of fact, Mr. Stokes, they said that ifamajority of the employees signed cards they wouldapproach the employees about negotiating thesebenefits?A I believe so.On further redirect examination Stokes was asked byRespondent counsel:Q. (By Mr. Connors) Mr. Stokes, what I wanted toask you was, when you signed that card over at theB&B Grill, what was your state of mind as to what wasgoing to happen?This question was objected to and after argument theobjection was overruled and Stokes replied:W: My own personal state of mind of signing thecardmeant that if a certain number of cards weresigned that there would be an election of the employeesat Duche's.A motion to strike was thereupon denied essentially forthe reason that in view of the various representations setforth testified to by the witness, there appeared to beambiguity as to motivation in signing the card.However, thereafter the following occurred.MR. CONNORS: I wonder while the recess is on ifyou could find the last answer of the witness, MissReporter.(Short recess.)TX: I have denied whatever motion there was and Iwant the last answer to stand.Q. (By Mr. Connors) Did you hear your last answerread back?A. Yes.Q. Is that or is that not what you were told by Mr.Cowan?Objection to the question was overruled and the witnessreplied:W: That is what we was told, right.The Trial Examiner subsequently initiated a questionwith response as follows-TX: I am going to ask the witness one question rightnow: What were you told, in your own language? T. M. DUCHE NUT CO., INC.465MR. CONNORS: By whom?TX, By Mr. Cowan at this meeting.W: Well, I don't recall the exact words, but I wasn'tpersonally told anything by Mr. Cowan.We was addressed as a group anditwas explained tous that if there was enough people interested inorganization of a union at this plant that we wouldshow so by signing cards, and it was also explained thatif there was enough cards signed that they wouldapproach the management of the plant for bargaining,and if not recognized that there would be an electionwhich would be ruled by the Labor Board[Emphasissupplied.]Another witness Ivan Leach called by Respondent wasamong those whom Cowan testified he had solicited fortheUnion. Leach testified that he signed a card and thathe, Jean Embrey, George Embrey, and George Stokessigned together. Leach said that he wasn't sure if a unionrepresentative was present because "we had been drinkingquite a bit."When asked if he was drunk, he replied:"Well I have been drunker." He was then asked "In yourown opinion were you in full possession of yourfaculties`"' Leach responded, "I would say I knew more orlesswhat I was doing, yes." Leach was asked if he hadread the card and answered "No, I knew what it wasabout. I signed it I didn't see no point in reading it." Inresponse to "how did he know9" Leach said there wastalk "between a few fellows, groups, you know.Leach was asked what was said and replied: "They said togive the union authorization. I more or less thought it wasto hold an election."The Trial Examiner then asked, "What were you toldby whoever told you?"THE WrrNESS: He said: "Just sign the card andifthey get a majority vote they will bring it over andpresent it to Mr. O'Neill and he can either go for it ornot and if not they will have an election."[Emphasissupplied]Leach said he couldn't single out who told him this -that it was just in the group.Mary Garcia, called by Respondent, testified she signeda card at Cowan's request February 11 (after the demandfor recognition was made). She testified Cowan told her:A.He told me that a majority of the women hadalready signed this card, and that if I signed the cardthat I was in obligation in no way and that I couldwithdraw any time I wanted to.*****Q.What did you understand when he said you werenot obligated in any way?****Q. (By Mr. Connors) Did you have any particularunderstanding of that?A.Well, the way I understood it, is that if I wantedto vote I could vote either way.The foregoing relates to two aspects of Cowan'stestimony- one of credibility on a tangential matter -whether or not he told employees signing a card wouldafford union protection and the other whether or not heassured t hem that an election would be held or ,made suchreferences to an election as to invalidate the cards.Relative to the first aspect Cowan testified as follows.Q. Did you tell Mr Standridge at that time, at theB&B Cafe, that the reason you wanted these people tosigncards would be that they would be protected if thecompany discharged them or took any disciplinaryaction against them?card he would have some protection, or whatever it wasyou stated.Q. (By Mr. Connors) All right. Did you tell anybodythe reason you wanted them to sign cards was so theywould be protected in the event the company took anydisciplinary action against them?A. No, sir, my statement was to the employees that Idiscussed was that I was seeking to organize the Ducheemployees and that by signing the authorization cardwould give us, if possible, a majority. I don't recall atthis time of making any other comments.Without endeavoring to be'unduly technical in analysis,it should be noted the answer was made in response to aquestion directed to "the reason" rather than "a reason"and concludes with "I don't recall making any othercomments." The testimony of Standridge, Phillips, andStokes referred to by Respondent and set forth above doesindicate that Cowan did refer to the signing of the cardsgivingthem some union protection. I credit theirtestimony in this respect. It should be noted that such isanargumentoftenpresentedinconnectionwithorganizational activities. I also would point out both hereand in my subsequent analysis of the testimony withreference to statements relative to an election, thatpractically all of the witnesses testified as to recollectionof only a small part of what occurred during a fairlylengthy meeting.22This necessarily poses the problem of how much statedtestimony was accurately placed or set forth in relation tothewhole as well as how much denied or omittedtestimony was deliberate, inadvertent or due to lack ofrecollection.Whatever the reason for Cowan's denial ofrecollection as to any statements relative to the signing' ofcards for protection against disciplinary action, I do notconsider it bears decisive weight on material matters. Hereagain it would appear to serve no substantial purpose orobjective to deliberately fail to recollect such a statement.Iconsider the allegedmaterialmatters can best beevaluated by analyzing the record as to them.Accordingly, I shall make a conclusionary analysis ofthe testimony of the "no less than five persons" whomRespondent" claims testified that Cowan said "therecould or would be an election" along with the testimonyof Cowan. This reflects the following: Cowan testified thathe did not say that he wanted the cards for an election,and he denied telling anyone that if enough signed cardsthey could have an election. Cowan also testified thatfrom time to time an election was mentioned by people hespoke to who knew about a prior election at Duche andwho asked if there would be another to which he hadresponded (as set forthsupra)he didn't know as theywere only seeking authorization to approach the Companyfor recognition."Testimony of Dale Standridge,supra,indicated it lasted about an hourand a half."Respondent, as set forth, also referred to Cowan's solicitation of VioletWillimas, who signed a card datedFebruary 11,which wasnot offeredinevidence.Her testimony,insubstance,was that Cowan solicited hersignature about February 11 at a time when she had company AccordingtoWilliams, she asked Cowan if it was something to make her join theUnion, and he said "Absolutely -not, you are under no obligationwhatsoever." She said "In other words I am not obligated to vote anyway" and Cowananswered,"Right"According to Williams, Cowan also 466DECISIONSOF NATIONALLABOR RELATIONS BOARDOf the witnesses referred to by Respondent, VioletWarmack,who (actually) testified for theGeneralCounsel, denied that she ever told anybody there might bean election, and as set forth previously, testified first thatCowan told her that if the Union could get enough signersthey could present the cards to and negotiate with theCompany.Warmack testified further that Cowan thentoldherinresponse to a question from her,"if thecompany did not accept the Union then there could be anelection."The testimony of Respondent witnesses Standridge,Phillips,and Stokes with regard to the discussion thatoccurred at the B & B Cafe has been set forth,supra.Asindicated therein, this represents only a partial- statementof what was said at that meeting. Not only is this true inthe case of Standridge and Phillips but in additionneitherwitnesssaidthat Cowan told them that the cards wereonlyfor an election. The record further definitely reflectstheir inability to recall much of what was said, althoughStandridgedidsayherecalledCowanmentioningsomethingaboutnegotiatingandapproachingtheCompany as a representative of the Union.'Finally, as most persuasive concerning what occurred atthemeeting was the testimony elicited from KennethStokes. This has been set forth in detail to illustrate hisentire testimonywhich initially appeared to indicate thathe had been told the cards were for an election, then toreflect that he also was told about the cards being used forauthorization and recognition purposes and then againtestimony with respect to being told about their use for anelection.The foregoing represents testimony elicited byrespective counsel and the witnesses' responses. However,finally in response to -a direct question from the TrialExaminer, set forth above, to expressly tell what was saidin his own words, Stokes, as set forth, stated that he hadbeen told"if there was enough cards signed, that theywould approach the management of the plant forbargaining and if not recognized that there would be anelectionwhichwould be ruled by the Labor Board."(Emphasis supplied.) This latter testimony by Respondentwitness,Kenneth Stokes, reflects substantial support forthe testimony of Cowan as to what was, said at themeetings with regardto the obtaining of authorizationcardsand proceeding to seek recognition from theCompany.Furthermore, in any event, it represents aproper statement, which would in no way negate thevalidity of the cards,- namely, to seek recognition onthe base of the signed cards andif recognition were notforthcoming from the Respondent, thentohave anelection.The testimony of Respondent witness, Ivan Leach, setforth,supra,in essence is similar in its conclusion to thatof Stokes - that he was told (by someone) "Just sign thecard, andif they get a majorityvotethey will bring it toMr. O'Neillandhe can either go for it or notandif notthey will have an election." (Emphasis supplied.)On the basis of analysis of the foregoing, withoutreference toGarcia's testimony which I will considershortly, it appears that Cowan's testimony is essentiallysubstantiated not only by General Counsel witnesses butalso by Respondent witnesses and that no references weresaid concerning the card "something like giving them the right to talk tous" so she signed it butdidn't read it thoroughlyShe said that she wasn'tinterestedand when asked whether he said "he had a right to talk for you"replied, "He might have As I say, I hadquitea lot of companythatday "Iconclude that the circumstances indicate a witness somewhat indifferentto the card who was busy at the time she signed.made to an election which would in any way nullify orinvalidate the cards. This is supported not only byCowan's testimony but also by the aforesaid testimony ofRespondent witnesses Kenneth Stokes and Ivan Leach. Infact, even the testimony of the other Respondent witnesseswhose statements obviously were incomplete and failed toset forth more than a fragment of the conversations takenout of context do not negate this finding - this lattertestimony of witnesses such as Standridge and Phillips is,as previously indicated, pointed toward remembrance ofan "election" but with little else definitely recalled. Eventhey did not say that the card was only for an election. Iconclude that there is no substantial evidence to justify orsupport a conclusion that the cards were signed because ofor on the basis of a promise of an election. Rather, I findand conclude that any references to an election were inconnection with a situation that might arise in the eventthe Company first refused to recognize the Union on thebasis of its authorization cards from the employees.With respect to the testimony of Mary Garcia, first itshouldbenoted that the conversation occurred onFebruary 11 after a request had been made to theemployer to bargain with the Union. This was prior to theemployer's refusal to recognize the Union. According toGarcia, she had been told that a majority had signed,(which apparently was true) and that if she signed, shewas under "no obligation" and could withdraw any timeshewanted to. The record indicates nothing to thecontrary- whatever was meant by "no obligation."Garcia was asked what she understood when "he said youwere not obligated." Garcia said that she understood thatif she wanted to vote, she could vote either way The latteris a possible but not necessarily customary understandingof the statement about "no obligation," although it maybear on with what intent she signed the card. Were hercard one of those to be considered, conceivably anargument might be presented and considered as to itsvalidity.However, in this instance, resolution of suchwould serve no purpose since the card was not offered asitwas signed February 11 after the demand was made.Whatever Mary Garcia's individual interpretation of theword "obligation"might be, it does not support aconclusion that Cowan told her or anybody else that therewould be an election.Based upon the foregoing, I find and conclude that thecards introduced in evidence as obtained byWilliamCowan, which are referred to in the footnote below, 14 wereall valid designations on behalf of the Union. IsWith respect to other cards that were obtained, thesewillbediscussedhereafterandparticularlythoseconcerningwhichaquestionhasbeenraisedbyRespondent.Nyla Standridge called by Respondent testified thatHolmes came to her house and told her that he thought theUnion would be able to help them and that she did notrecallanthing else. Standridge said she read the card"These consist of cards opposite numbers 1 through 14 and 16 through18 on Appendix B hereto (GC 6 through 13, GC 15 through 20 and GC 22and 23.) Also included are cards no 19 and 20 on Appendix B, GC 25 and26 obtained jointly with William Holmes whose testimony relative to andthe admissibility of other cards obtained by him is discussed hereafterCard no. 15 on Appendix B, GC 21 that of Margarita Dominguez isconsidered separately hereafter"In reaching this conclusion I have also considered the testimony ofthose referred to by Respondent in its brief as "disciples" of CowanincludingHolmes discussedpostas well as all testimony in the recordconcerning the signing of cards of which certain additional specifictestimony is set forth and analyzed hereafter T. M. DUCHE NUT CO., INC.before she signed it. She was then asked, "Did Mr.Holmes say anything to you about an election'" Sheresponded,"Itwasmy understanding if he didn't Ithought lie did as I say I just don't recall for sure." Shewas then asked by the Trial Examiner, "Did he use theword 'election'?" She replied, "I believe he did, or voting- it was either election or voting." Question: "What didhe say?" The Witness: "I don't know exactly. It has beentoo long ago. My recall is not that good "Patricia Butler, apparently subpoenaed by the GeneralCounsel, but called as a witness by Respondent, testifiedthat Holmes told her, "'If we get enough signers on here- we need 51 per cent,' I believe, 'and we can have anelection.' "Butler then testified on another occasionHolmes said to her "We hope we can get a majority."She replied, "Is this going to obligate us in any way orwill anybody know we signed those cards?" Holmes said,"No, this is a secret." She then added that Holmes saidthat these cards would be given to a National LaborRelations man and that after a certain length of time theywould be destroyed; that they were just to see if we couldget a majority so we could have an election Butler thenreferred to her soliciting other employees to sign and thatHolmes had asked her to talk to Mildred Powell. Butlersaid she went to Mildred Powell, explained the Union wastrying to come in, and said, "Mildred, if you sign thiscard, all this is is giving the Union the right to come inand negotiate, it does not mean we are voting for oragainst the Union." Butler also took two cards to MaryZaragosa and to Josephine Cesa, pursuant to Holmes'request. She spoke to them together and "I told them thatthe Union was trying to come in ...." Butler also toldthem about the benefits the Union thought they could get.She was then asked-Q. Now do you recall anything else you told thesetwo ladies?A. I told them that they needed a majority of thegirls at the plant.Q. For what purposes?A. To sign these cards so the Union could come inand negotiate.Q. Did you say anything to these two girls about anelection?A.Yes, I told them that Bill had told me therewould be an election and we could vote any way wewanted to. This card did not obligateus inany way.With respect to the testimony of Mildred Powell whosecard will be considered hereafter, Butler who gave her thecard testified that she had heard Powell's testimony butdenied that she said anything to Mrs. Powell about ameeting that the Union was having.A consideration of testimony of other persons whoobtained cards may be in order. Ivan Leach who waspreviously referred to as having been solicited by Cowanat a time when he (Leach) had been drinking, furthertestifiedheobtained cards from two other persons,Elizabeth Siemens and his sister, Martha Powell, whomhe asked to sign a card. Leach said he couldn't rememberwhat he said to her at the time and he could not recallwhether lie told her that by signing she authorized Local185 to represent her. Leach also said that he believed thathe mentioned the word "election" but that was the extentof his recollection. Leach could not recall what he said toElizabeth Siemens and stated that his condition at thetime he requested her to sign was somewhat worse withrespect to sobriety.According to Elizabeth Siemens, Leach brought thecard to her house and said to her, " ' If you sign the card,467whateverhow much they get togetherthat theywould see what that would be - and then he said wewould be in no way obligated." Siemens said that shecould not recall anything else, that she read and signed thecard but did not pay too much attention to it. She wasasked what she understood by the words "No obligation"and responded, "Well that there was -- well, I mean thatIwas not - well, that Ithat it just didn't mean that Iwould join the Union that we would have an election lateron and that we couldthatwe had the right to voteeither way."24Martha Powell testified that Leach askedher to sign the card; that he told her that about 95 to 96percent of the people had signed and she should sign, thatshe wouldn't be "under any obligation"..She wasasked if she read the card and replied that she glanced atitand read part of it but there was nothing in there "thatI seen where I would be obligated to anything".AliceEmbrey, a witness for the General Counsel,testified that she obtained cards from her brother-in-lawKenneth Embrey and also one from Kenneth Stokes; thatshe herself signed a card; that she obtained signed cardsfrom Olive Thomas, Viola Williams, Francis Schlunegerand Ina Chastain whose cards were received in evidence.Embrey testified that the cards of Chastain, Thomas, andSchluneger were signed in her presence after they hadlooked at the card. She said that she didnotsay anythingabout an election to any of the people who signed cards.ShewasaskedbyRespondentcounseloncross-examination, "Did you think that at any time thatas a result of signing these cards there would be anelectionheldby the Labor Board? Answer "No, Ididn't." She was also asked by Respondent counsel:Q.What did you tell people when you asked them tosign this card?A. I told them the Union was thinking about comingin and they would have to have. signers to see if it wasfavorable.Q. See if what was favorable?A. If the Union could see if they could get togetherto come inViolaWilliams testified that Alice Embrey obtained acard at her request but did not ask her to sign it and thatshe signed it on her own without solicitation.Glenda Rolfs testified that she obtained authorizationcardsfromVernaO'Hair,ZelmaO,'Hair,CarmenGomez, Elizabeth Browning, Cecilia Torres, and CarrieAndrews. The cards of Verna O'Hair, Zelma O'Hair, andElizabethBrowningwere signed by them in her presence.The cards of Carmen Gomez and Carrie Andrews weresigned in the presence of Zelma O'Hair who returnedthem to Rolfs.2' As for Cecilia Torres, Rolfs gave her acardwhich she subsequently returned to RolfsRolfsstated that she obtained the cards from Kenneth Stokes.She was asked:Q.Did Mr. Stokes say to you that he wanted thecards signed so that there could be an election?A. No, I don't remember.Rolfs was asked whether she heard any talk at allabout an election before she saw the election signs andanswered "no". She was asked after she saw the signs didshe go to Mr. Stokes and ask why there was going to bean election. Rolfs responded, "No I knew that from the"Cf. the testimony of Mary Garcia,supra"They were authenticated through Zelma O'Hair whom it was stipulatedwhen she was called as a witness would'testify that she obtained thesecards which were signed in her presenceby'Andrewsand Gomez on thedates therein. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection 2 years ago that if the Union and the Companycouldn't come to an agreement that there would be anelection."Rolfs said she didn't have any idea there wasgoing to be an election one way or the other. FrancisSchluneger calledas a witnessby the Respondent testifiedthat she signed a card at her home while she was talkingtoAliceEmbrey. Schluneger read the card before shesigned it voluntarily without being asked to sign it It wasexplained to her "that this was to form a Union, organizea union" She was asked:Q.Was anything said to you about an election?A. There was not.Stella Satterfield testified that she got a card from PatButler which she signed; that Butler told her to guard itwith her life and not let anyone at the plant get hold of itbut did not say anything else. Satterfield said that Butlerdid not say anything to her about signing the card so thatthere would be an election. Satterfield signed the cardlater, gave it to Violet Warmack and asked her whetherthey were going to have another election like they didbefore.Warmack replied, "No that they were trying toget a majority so the union could negotiate with Duche."Satterfield also said that she obtained a card from DorisMcIntire which was signed in her presence.Mildred Powell testified that she signed a card aboutJanuary 31,filledin the "otherinformation",but did notread it. She said she was talking at the time and justwrote it and "plopped it down on the table."On cross-examination, Powell testified nobody actuallyasked her to sign it; that Pat Butler came to her and theywere talking and she said to Butler "What is it?" Powellwas asked "Question: What did she say?" "Answer: Shesaid, `It just means it gives the Union the right to come inand talk to us' AndI said`Where?' and she said, `Wellthat Bill had told her that that was what it was and that itwas goingto be at the Fairgrounds.' " (The reference wasto Bill Holmes.)Powell then testified that Butler told her"that is one of those cards that gives the Union the rightto come in and talk to us." Powell said "Is that all?" towhichButler'replied"yes." Powell further testified asfollows:Q.When you signed this card which was GeneralCounsel's exhibit 71 did you think that all you wereagreeingto was to listen to this man at the fairgrounds`'Objection. Overruled.A. Yes.On redirect examination, Powell first said she did notremember when she received a letter from the Unioninforming her abouta meetingat the fairgrounds, then shetestified that she thought it was after she signed the cardand subsequently that she really didn't know but imagineditwas after she signed a card. Powell repeated that Butlertold her shewas signinga card so the Union could speakto her at the fairgrounds At still another point underquestioningby the Trial Examiner, Powell again statedreferring toButler:"And she said `Well the way Iunderstand it's just so that we can go and hear that guytalk.'"TrialExaminer"At the fairgrounds?" TheWitness: "Yes." Powell further testified that she read theprintedmaterial but that she didn't read the part whichsaid"Hereby authorize Local Union No." Butler, aspreviously set forth, testified she told Powell that insigning thecard "all this is isgiving the Union the rightto come inand negotiate."As was noted by theGeneral Counsel in his brief, the Trial Examiner not onlymoved from one side of the bench to the'other (which wascircular) to observe the witness (as inallcases) but inaddition had stepped down to watch this particular witnessclosely for the reason that the testimony appeared toillustratesome confusion on the part of the witnessconcerning the circumstances attendant to signing thecard.Actually the record indicates that at the time of thecard signing by Powell on January 31 the meeting at thefairgroundshad not even been scheduled." In myjudgment Mildred Powell signed a card without clearlyunderstandingorcomprehendingwhat it's ultimatesignificancewas. I note that this latter could raise aquestion as to its validity although the Board has held thatthe signing of a card is sufficient" unless it can be shownthat there was such misrepresentation or circumstances asto mislead the signer. I do not find such occurred nor do Ifind,that Powell was told that the signing of the card wasso she could hear the man at the fairground. I reach thisconclusion from Butler's testimony as to her conversationwithPowell, evidence that no such meeting was incontemplation at the time, that such statement was notmade to anyone else, that it is not one ordinarily used orlogicallyexpected to be used3° and finally from theconfusionon the witness' part manifested by hertestimony.Although I consider that there may be aquestion as to the validity of Powell's card, I concludethatunder existingBoard precedent it is valid andaccordingly I so find."CeciliaTorres testified that she signed a card afterGlenda Rolfs brought it to her home. In response to aquestion as to what Rolfs said to her, she testified oncross-examination:She said to sign that card and there was somethingabout the Union which I did not understand too muchabout and she said that we would vote on it.Q.Was it your understanding that when you signedthe card there would be some sort of an election?A. Yes.Torres was again asked what was said to the best of herrecollection. She answered, "That is about all. That therewould be an election and we would vote on the union."Torres was asked whether she recalled if anything wassaid about the Union negotiating with the Company. Sheresponded, "I don't remember."The foregoing raises some question about CeciliaTorres' card.While the testimony does not amount to astatement that the sole purpose of signing the card was tohave an election, the only item she could recall was thatthere was to be an election. Further, it could be inferred,as she testified was her understanding, that there was tobe an election. Moreover, it may be argued that this wasthe basis for her signing the card. I find it unnecessary toresolve this since in evaluating the cards I will notconsider Torres' as it will not affect the result.Ihave previously found that the cards obtained byCowan were valid except I reserved consideration of thecard of Margarita Dominguez. She had originally signed acard in the presence of her husband and Holmes. Sincethe signatures were not' too clear, her husband had"According to testimony of Cowan the meeting at the Fairgrounds wason March I I which was some, weeks after the petition was filed."As set forth although Powell denied reading it she admitted she filled itin and signed it." I note that such was specifically found by the court to have been saidto a card signerinN.LR.B v Dan Howard,390 F 2d 304, and the courtthere accordingly rejected the cardHowever, as set forth, I have found forreasons enumerated that such a statement was not made to Mildred Powellherein"See cases cited fn 19 T.M. DUCHE NUT CO., INC.subsequently resigned for himself and had signed hername again. Obviously, the testimony indicates that therewas a valid card signed by Margarita Dominguez and thather husband had simply replaced the earlier card. There isno showing of any contrary intervening intent on-her part.Iconsider that the reexecution by Consuelo Dominguezfor his wife, under these circumstances, is sufficient tovalidate the card, based on the authority originally givenwhen she signed the first card. The destruction of theearlier card would not invalidate the authority given bythecard unless such was at her instance with herapproval In support of its validity seePeterson Bros., 144NLRB 679. In any event even were it not consideredvalid, itwould not affect the majority as will appearhereafter. The card of Ivan Wilson, previously discussed,signed by his daughter at his direction in the presence ofHolmes is clearly valid. See alsoPeterson Bros., supra.With respect to the cards obtained by Holmes (inaddition to those obtained jointly with Cowan,supra)namely Nos. 24 through 51 on Exhibit B. GC 30 through57), 1 find these to be valid designations. Nyla Standridgetestimony set forth,supra,reflects a lack of recollection asto what Holmes said but in no way invalidates her card orany other. Butler's testimony,supra,concerningwhatHolmes told her, refers to needing 51 percent and "wecanhave an election." (Emphasis supplied.) This latter, asindicated, uses the word "can" and appears to be bothvague and ambiguous.Moreover, it should be notedButler then testified she told Mildred Powell that "all thisisgiving the Union the right to come in and negotiate,and it does not mean we are voting for or against theUnion." In the case of Mary Zaragosa and JosephineCesa, as set forth, Butler testified she told them thepurpose was "to sign these cards so the Union could comeinand negotiate," but when asked if she said anythingabout an election said "Yes, I told them that Bill had toldme therewouldbe an election and we could vote anywaywe wanted to." (Emphasis supplied.) Here, in speaking toZaragosa and Cesa, Butler testified she told them (1) thesigning of the cards was so the Union could negotiate and(2) then testified she said therewouldbe an election, whileher direct testimony as to what Holmes told her was thatthere "can" be an election. There is admittedly someconfusion involved. If the statements first made were thattherewouldbe an election, then Respondent's argumentthat an election was intended first and negotiations wouldfollow if successful in the election becomes plausible. Italso then might logically be argued that the purpose ofsigning was for an election.However, Holmes' testimony is contra, Cowan's contraand as set forth bosh Kenneth Stokes, Respondentwitness, Ivan Leach, a Respondent witness, and VioletWarmack, a General Counsel witness in testifying as towhat Cowan asserted, ultimately supported a sequence of"obtaining a majority first" then "seek to negotiate" and"if not obtain recognition" then "have an election." WhileButler refers to obtaining a majority of 51 percent so theycould have an election, it is common knowledge that 51percent is not necessary to have an election. The referenceto 51 percent, therefore, would not logically support aconclusion of obtaining that to have an election but ratherone of obtaining 51 percent in order to negotiate Iconclude that Butler either misunderstood Holmes in partor was confused to some extent as to what she was told byHolmes.As set forth she first testified as to Holmestelling her the need to obtain 51 percent so they can havean election, then as to her telling Mildred Powell thatsigning the card was only to give the Union the right to469negotiate and did not mean voting for or against it; thentestifying that she toldMary Zaragosa and JosephineCesa they needed a majority "to sign these cards so theUnion could come in and negotiate", and finally that shetold them "there would be an election and we would voteany way we wanted to."From Butler's testimony in the light of the testimony ofCowan, Holmes,Warmack, Kenneth Stokes, and IvanLeach, I find and conclude that' any reference to anelection that may have occurred followed a reference toobtainingamajorityof cards so the Union couldnegotiate.Such cards appear validunder both existingBoard decisionsaswell as Court cases3EEven if theconstruction and conclusion I have reached as to Butler'stestimonywere not followed, her card and those ofZaragosa and Cesa would be valid under existing BoarddecisionsBased on all the foregoing, I find valid thecards of Patricia Butler,Mary Zaragosa and JosephineCesa.33However, in any event, even if they were notincluded I would find and conclude that the Unionpossessed a majority at all times material. As to all othercards obtained by Holmes34 as well as those obtained byButler, I find them valid.35With respect to the cards obtained by Leach, I findthem'valid.ElizabethSiemens testifiedastoher"understanding" of the word "obligated." But I do notconsider that such negates the normal effect of signing acardwhich is clear in meaning Further the normalmeaning of the word "obligated" does not imply arepresentation of an election that would invalidate a cardsuch as here involved.-The cards obtained by Alice Embrey are clearly validand so also those obtained by or through Glenda Rolfswith the possible exception of the card of Cecilia Torres.',The foregoing indicates that of the 69 cards received allare clearly valid37 with the possible exception of the cards(of Cecilia Torres which I am not counting) and the cardsof Patricia Butler,Mary Zaragosa, Josephine Cesa, andMildred Powell which I also consider to be valid and amcounting. I have previously found these latter to be validauthorizations.However, even if these and that ofMargarita Dominguez which I have also found a validauthorizationwere not counted, the Union had validauthorization cards of 63 persons which represents a clearmajority of the 118 persons in the unit.38Iaccordingly find that at all times material the Unionrepresented a majority in an appropriate unit."See fn. 19-"I have previously found valid the card of Mildred Powell"Other than the aforementioned testimony of Butler, which I havediscussed in detail, I note that none of the signers of cards solicited byHolmes of whom Linda Rolfs, Claude Keller, Joann Holmes, and NylaStandridge testified, in any way contradicted the testimony of Holmes asto what he said when obtaining cards."Stella Satterfield signed a card given her by Butler who said nothingSatterfield asked VioletWarmack about it and Warmack told her theywere trying to get a majority so they could negotiate"As set forth,supra,I have not resolved the validity of Torres' card as itwill not affect the result."These include in addition to those I have 'specifically previously foundvalid all other cards received which are listed on Appendix B hereto"I consider my findings and conclusions with respect to the validity ofall authorization cards found herein to be valid authorizations of the Unionas collective-bargaining representative, to be not only in accord with thedecisions of the Board referred to in footnote 19 but also as being inaccordwith the decisions of the courts set forth therein, as well aspractically all other decisions of both the Board and the courts which arepertinent to the issues 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The unfair labor practices issuesa.The allegations as to threats by Alfred StokesThe complaint alleges that about February 23, 1967,RespondentbyAlfredStokes,assistantplantsuperintendent,threatened to discharge an employeebecause of his union activities and that on about March10, Stokes told an employee that Respondent would alteritsmethod of operation and discharge some employees if 'the Union were selected.ItemNo.2of the ElectionObjectionsstated,"management's threat to discontinue swing shift ifemployees voted union thereby creating considerable lossof jobs contrary to act."_ This would appear to encompassinpart the second alleged threat by Stokes and also inpart certain alleged threats by President O'Neill referredto hereafter.William Holmes testified that shortly after the Unionfiled a petition he was called out on the wool ramp byAlfredStokes"who according to Holmes told him"Howard O'Neill had information that a man on theday-shiftwas going around signing up people for theUnion and when he found out who he was he would becanned on the spot." According to Holmes at this time hewas the only male employee on the day shift who wassolicitingauthorizationcards.On cross-examinationHolmesadmittedthatduringthesameallegedconversation Stokes arranged his working schedule andthat of his wife as they desired which was to leave them astheywere.Stokestestifiedconcerningtheshiftarrangements as to Holmes and his wife anddeniedthathe ever told Holmes that he was going to firehim.TheGeneral Counsel makes a substantial point of the fact thatHolmes' testimony was with respect to an unnamedindividual being "canned" without mentioning Holmes.The General Counsel contends that accordingly Stokes'answer (by mentioning' Holmes) does not contradictHolmes' testimony. However, the General Counsel alsoreliesonHolmes' testimony that he was the onlyindividual soliciting cards at the time. If this is so, theimplicationwould appear to be that Holmes was theindividualpurportedlyreferredtowho was to beterminated. It would further appear that Respondentcouldproperlydraw such inference from Holmes'testimony and that accordingly Stokes' denial that he evertoldHolmes he was going to fire him would in essenceconstitute a denial of Holmes' testimony and I so find.Stokes, in addition, testified that he did not fire anyonebetween January 15 and March 20 and that there wasonly one discharge or layoff on the night shift for drinkingon the job. He further said that he spoke to Holmes aboutthe latter's spending too much time on the belts and toldhim to spend more time "top side where he belongs".While the issue is not free from doubt, upon appraisal ofthecircumstancesincludingthefactthatHolmesapparently was wandering about so that he could properlybe told to work in a certain location, that the employergranted his request to leave his and his wife's shifts asthey were, that no one was discharged, and that there isno other evidence of any direct threat of discharge madetoanyone else because of union activity, I find andconclude that the alleged threat to "can" somebody forunion organizing work was not made as stated.VioletWarmack testified that she asked Stokes whenthe season would end and according to her Stokes replied:"An admittedsupervisor of Respondent.He said he wasn't sure when he would finish, and Itold him I had, heard that they was going to have towork year-round if we went union, and he said yes, thiswas the only way they- could make it pay is to goyear-round basis, and he also said that they had beenlooking up the women's seniority, the amount of yearsthey had worked, and I asked him if he recalled howmany years my mother had worked, if it was 23 or 25years, and he said he thought it was 23 or 25 years, andhe said that if the union got in they would have to getrid of some of the people, the older people that couldn'tcarry their weight around there, that this is where thefamily ties would be broken.This conversation was not denied by Alfred Stokes and Ifind that it occurred as stated and to constitute a threat ofreprisal in violation of Section 8(a)(1) of the Act. Itsadditional significance and import will be further seen,post,in connection with an analysis of the testimony ofPresident O'Neill and the allegations relative theretob.Thealleged threatsmade by President HowardO'NeillOn March 15 and 16, prior to the election of March 17,President Howard O'Neill made a series of seven speechesto groups of employees varying in number from about 10to 17 In connection with these I will first refer toO'Neill's version of the speeches or talks and then to thetestimonyofvariouswitnesses relative towhat hepurportedly said to the extent that their testimony eithersupports, varies from, or contradicts his statements. Inevaluating this I recognize that there may have been somevariations at differentmeetings although according toO'Neill his talks were based on notes which had beenclearedWith his attorney.While the precise statementswere not always identical, the general purport of theremarks according to O'Neill's testimony was intended tobe similar. Respondent contends that everything O'Neillsaidwas protected by Section 8(c) of the Act. TheGeneral Counsel contends that certain statements wentbeyond the protection of Section 8(c) and were threateningor coercive in nature. Respondent attempted to introduceevidence concerning the state of ' mind of numerousindividual employees as to whether they felt threatened orcoerced.The Trial Examiner sustained objections to aseriesof questions designed to elicit such information,which were propounded to various witnesses, for thereason that the effect of statements or utterances is aconclusion to be drawn by the Examiner and the Boardbased on such statements and utterances and attendantcircumstances.O'Neill testified that the business, that of processingand shipping almonds and walnuts, was seasonal with anormal cycle running from late August to early Septemberto a maximum in late January or early February with aseason ending in April or May, that the maximumemployment was 180 to 200 and the permanent number ofemployees about 30. He said that there were 3 shiftsduring the season although the graveyard shift was muchsmaller than the others.O'Neill prefaced his remarks to the employees bystating that he did not intend to make any threats orpromises. O'Neill said he spoke to the employees againsta background of rumors that "the plant was going onstrike", and he assured them that any rumors of job losswere unfounded, that there would be an election and theyhad the right to think and vote as they pleased. O'Neill T. M. DUCHE NUT CO., INC.testifiedhe also told them that he was distressed thatsome of them felt that they needed a uman, and furtherthat he did not intend to make threats or promises and ifanyone so construed his remarks they should stop him andsay so. O'Neill then discussed the unemployment benefitsthat the people had enjoyed in the past years by onlyworking on a seasonal basis. According to O'Neill he toldtheemployees that the total employment insuranceenjoyedby the people of Duche the season beforeapproached $90,000 and that this amount of money addednearly $1 an hour to their income, which was tax free. Besaid he told them the Company was paying the highestamount the industry could pay to support this but it wasnot completely necessary because the other nut companieswere operating for the most part on a single day shift sothey could qualify employees on a year-round basis and beable to give them certain benefits that Duche could notafford.O'Neill testified further "I refer to certain healthbenefits that seasonal employees are not eligible for, thecompany will not participate in it unless the companyguarantees he will carry that policy during his off-season,ifwe felt we were forced into certain benefits that wefeltwe could not afford, we would have to alter ouroperation so we could then give these benefits to theemployees on a full-time basis." O'Neill said he remindedthe employees that in the past 12 years they had receivedIIwage salary increases and only a few months beforehad received a substantial increase; that they had receiveda gift every year, during the past 12 years every year atChristmas, that they received the past Christmas as a paidholiday and had received other benefits such as hams,turkeys, and pies for both Thanksgiving and Christmas atCompany expense. He mentioned the free coffee theCompany provided which they were not compelled to do,since in union plants he had visited for the most part therewere vending machines where the employees purchasedcoffee.According to O'Neill, "I told the employees we wereobligated by law to bargain in good faith with the Unionbutwewereunder no obligation with respect tounreasonabledemands and I would take a hard look atthe- I believe the term was used in testimony - that Iwould behard nosedabout this- that I would be verycareful not to be in violation of unfair practice but I didnot think the people needed the Union because they hadalready received most of the benefits that the Union hadpromisedor intimated they would get for them"(Emphasis supplied.)40 O'Neill then said he explained thecriteria for hiring after pointing out that 60 percent ofRespondent's cost was labor; he told the girls it wasdifficult because some years the crops were big and othersthey were small and it was difficult to pull in some peoplewithout at least being accused of some discrimination"that we did the best thing possible, in our own judgment,bringing them in, and releasing them, that the people werehired on a seasonal basis agreed upon at the start of everyseason, but that we would use our best ability to bringpeople in as we saw fit." O'Neill said he could not recallsaying anything about if 60 percent of the people walkedout the other 40 percent could work. He could recall a 60percent figure only as referred to in connection with laborexpense.O'Neill was asked about loading the truck on the streetwhich subject had been referred to in testimony of General"I have emphasized the wordunreasonablem view of certain contentionsthat will appear subsequently as to the omission of such word from certainemployees' testimony concerning O'Neill's statements.471Counsel witnesses. O'Neill answered, "Yes the rumor wasaround that the plant would be completely paralyzedbecause the union would picket the plant and would notallow the trucks to come and go. This was a day or twobefore the talks so I talked to the city officials and severalof the management of our trucking lines and we receivedassurance that we could either load in the street if wewished or that the interstate haulers would cross the linesand load the truck and we would not be stopped fromoperations."He said the rumors came to his attentionfrom certain people at different times about the town tothe effect that the plant was going to be on strike and theunion had enough cards to take the people out. O'Neilltold the employees he didn't think they needed a unionand also mentioned that the financial situation reflectedthe Company actually showed a loss the year before. Healso said he mentioned about the money that the Unionwould get in dues and made certain statements concerningthe use of the revenue that the local union had received.According to O'Neill some people asked, "Well, we wouldlikean insurance plan and would this be possible?"O'Neill testified he respondedAnd I said that I could not make a committment atthis time, however it was something that could beexplored and looked into at a later date.O'Neill testified that at one of the talks he was asked whythey couldn't have a suggestion box and "I said therewould be nothing to prevent that." He said another personwanted to know if they could form a committeerepresenting all the different shifts in the plant to meetwithmanagement and "I said there would be nothingwrong with that but I could not make a promise or acommittment at that time." O'Neill was askedQ.Was any question asked you about change ofoperation by way of change of shifts in the plant?A.Yes.When I made references to the fact thatwhen we had to qualify people on a 12-month basis wewould have one shift 12 months of the year whichwould reduce the total labor force and then I was askedwhat would be the deciding factor, who would work,and I said that probably the best workers from everyshift would be consolidated into one.On cross-examination O'Neill was askedQ.Now, can you tell me exactly what you said tothe employees about bargaining with the union?A. Yes, I said the law required me to bargain withtheunion in good faith but I was not under anyobligation to accept any unreasonable demand, and Iremember at that time the question came up, now thatyou bring it to mind, "How often would you have tobargain with the union?" And I told them I did notknow, but it could be once a week or month, that I didnot know.Q Is it possible that you told the employees youdidn't have to accept any demands made by the union?A. Any unreasonable demands.Q Is it possible that you just said "any demands"?A.No, it is not possible. I was very careful aboutthat.Q.Were the comments you made about bargainingwith the union comments that were taken from theprepared notes that you had'A.Yes, prepared notes. However, I varied fromthem a little bit.Q. I will show you a document that I believe is acopy of the prepared notes that you had 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR. CONNORS. Yes, this is a copy we gave theBoard.Q. (By Mr. Silbert) This is a copy of the notes youhad?A. Yes.Q. I note No. 9 of that statement reads: "We do nothave to accept any union demands."A. Yes, that is the way it reads.Q. It is not possible that that is the way you phrasedthat9A. I have already told you how I answered thequestion.TX: Would you repeat it?Q. (By Mr. Silbert) The question, is it possible thatyou made your statement as it is indicated in yourprepared notes?A. No, it is not possible.O'Neill repeated on further cross-examination that thestatement he made was with respect to unreasonabledemands and that he was positive that the word"unreasonable" was included although he admitted thathisnotes did not contain this. He said that he realizedthere was a difference in content between the meanings of"unreasonable" and "any union demands." He also saidhe understood at the time the notes were prepared itwould be "an intimation of violation of the Act if I said Iwould not agree to any demand." O'Neill testified onfurther cross-examination:Q.Were you advised at any time that the legalconsequences would differ if you used the words "refuseto accept any union demands" and if you used thewords, "refuse to accept unreasonable union demands"?A. No, I was not advised that.Q. You were not advised that?A. No.O'Neill also testified:Q. Do you recall mentioning to the employees thatyou had three applications for every job?A. Yes, at the commencement at the speech, I toldthem that our telephones had been very busy becausethe rumor about the city was that all the employeeswould be going out on strike and since we have atremendous supply of labor in Orland and many of thewomen had wanted to work there for years, that theywere now calling and that there were now about threetelephone calls for every job in the plant.He was subsequently asked:Q. At these meetings, Mr. O'Neill, you brought up thesubject of the possibility of changing to one shift undercertain circumstances. It was the first time you hadmentioned any possibility of a change in the method ofoperation to the employees, was it not?A. Yes.O'Neill was asked by the Charging Union's attorney:Q. (By Mr. Panattoni) But at the time you gave thistalk,Mr. O'Neill, do I understand you to say that youwere considering a change' in the method of operationin the event the union was voted in?A. No, I was asked what changes would be made inthe plant if we were forced to join the union.Q. And your statement and answer to that was thatif the union went in you would have to make thischange in shift; is that right?A.We would have to make some economic changeto compensate for the economic cost which would beinvolvedandadditionalbenefitsthattheywereenjoyingQ.And that change would involve going to ayear-round shift and in fact eliminating the night shift;is that correct?A. Yes.He further testifiedW: I told the people that if we were forced to jointhe union and that these benefits -- we were forced toaccept 14 of these benefits, that they were not presentlyenjoying, it would increase our cost of operation and wewould then have to balance the extra cost of operation,and one way would be that we would have to work 12months' basis rather than 6 or 7 months' basis. Thenthe question immediately came up, "What would youdo with the night shift?"W: That the night shift would probably beeliminated.O'Neillwas asked about whether he had told theemployees that since they work from season to season hewas under no obligation to rehire them at the opening of anew season and he replied that he did not say that,although he testified that it was the policy of theCompany to consider employees as seasonal workers andthat their relationship was terminated at the end of theseason with no obligation to rehire. He said this was madeknown to them through the employment application thatthey signed every year.On further examination by the Charging Party, O'Neillagainwas asked about the use of the words "anydemand as compared with unreasonable demand. He wasasked if he considered that a statement to employees thathe would "reject any union demand" would be in violationof the Act O'Neill responded, "This was discussed, thisparticular phraseology was discussed byMr. Connors(Respondent counsel) and myself on the telephone the daybefore I gave the talks and it was clearly understood atthat time that the words "unreasonable demands" wouldbe used. O'Neill further stated that he prepared the notes(from which he spoke) completely on his own withoutadvice of counsel and then called him to check them.O'Neill was again referred to Item No. 8 of the noteswhich read "We do not have to accept any uniondemands" and again repeated that in his talks he referredto "unreasonable demands."O'Neill was asked from the Trial Examiner "Duringyour talks did you make any statements about keepingolder people".W: I mentioned hardship cases. We have had a fewfor the last 6 or 7 years that have no other means ofincome for the family that we have kept on.TX: What did you say?W: It came up by questions of some of the girls thattheywere having to work harder than some of theothers, and I tried to explain that there were a few inthe plant - I didn't want to name names because theywere generally known - who had lost husbands andhad to make a living for the family, probably were notas keen as some of the girls in ability but they were inolder years and we did feel sorry for them in theirloyalty we returned it by keeping them on the payroll 41In order to evaluate the testimony of General Counsel'switnessesascomparedwithO'Neill'sversionand'According to O'Neill, the hardshipcases wereonly discussed in two ofthe meetings T.M. DUCHE NUT CO., INC.statements, thesewillbeanalyzed in a number ofcategories by pointing out pertinent testimony of variouswitnessesfortheGeneralCounsel relative to thosestatements or utterances of O'Neill which the GeneralCounsel contends constituted violations of the Act.42Accordingly, the testimony will be analyzed on the basisof the following general contentions raised by the GeneralCounselOne, that O'Neill in his speeches indicated thatthe employer wouldn't properly bargain or in essencevoiced a position of anticipatory refusal to bargain ornegotiate in good faith. Second, a contention that O'Neillthreatened employees with loss of job security or of workby changing to a one-shift operation in the event theUnion were selected, and by emphasized reference tohaving three applicants for each job. Third, a contentionthat he made certain promises of benefit such as insuranceprograms and also a promise of permission for orsuggestion of selection of an employee committee. Fourth,although not directly set forth in the General Counsel'sbrief, there appears to be implicit in the testimony offeredby the General Counsel a contention that O'Neillthreatened the employees with the inevitability of a strikeif the Union were selected; that all employees who wenton strike would be replaced as he had three applicants foreach job and that the strike could not be successful as notonly did he have replacements available but had arrangedtouse the street to pick up the nuts to avoid anyinterference. This latter will be considered in conjunctionwith the alleged threat of change to a one-shift operationand alleged threat of loss of unemployment benefits. Inaddition to analysis of the testimony as to each of theforegoing, there will also be considered the total impactupon employees of what was said by O'Neill.Itshould be noted in considering the foregoing thatthere appears to be some inconsistency in the purportedpositions of the Respondent. Such inconsistency may bemanifested among alleged statements that the Unioncould, in essence, get nothing from bargaining, that theadvent of the Union would force a change in shiftoperations and at the same time that the advent of theUnion would necessarily cause a strike which would notsucceed.In general, it appears that the witnesses, both those ofthe General Counsel and O'Neill, were seeking to tell thetruth as they saw andrecalledit.This leads to anotherquestion.Ifwitnessesgenerallyrecalledan illegalsequence., even assuming it were not precisely so stated,but were a logical import of the presentation as made,would Respondent be responsible, therefor If such resultcould reasonably occur, then the answer would appear tobe "yes." I recognize this leads to still another questionwhich Respondent sought to ask numerous employees (buttowhich objection was sustained) and that was, did theemployee feel threatened? However, there is this difference- that the employees were reciting what they believedtheyheard or what they understood which is quitedifferent from whether they felt threatened or coerced.Accordingly, evaluation of the testimony appears inorder. First, as to the General Counsel's claim that inresponse to questions from employees at some meetings,O'Neillpromisedcertainbenefitsinthefuture.Purportedly, with respect to health insurance O'Neill toldthe employees ". . . it would be gone into later on and hecouldn't see any reason why with the size of the Ducheplant he felt it could be worked out;" or O'Neill uttered"In one instance also pertinent testimony of another witness forRespondent is set forth.473words to such effect.WhileGeneralCounsel witnessHolmes so testified, other witnesses, among those referredto by the General Counsel, testified somewhat differently.According to Claude Keller, O'Neill said ". . . he couldn'tsee why a plant as large as Duche Nut Company couldn'thave a good health insurance program and that hewouldlook into it."(Emphasis supplied.)Admittedly, thisimplies doing something but is not a promise in the samesense as the testimony of Holmes quoted previously.Thereappears the following also by Keller.Oncross-examination, Keller was asked if the remarks aboutinsurance were prompted by a question and answered, "and I asked him a question on part time or seasonalemployees' insurance program and he said they wouldhave to look into both matters". General Counsel witnessLindaRolfs testified on direct examination,..assomebody had asked him the question about insuranceand he said he didn't realize that the girls were thatinterestedin it,but he would try to look into it at a laterdate " Joann Holmes testified she asked O'Neill aboutinsurance "and he said that he didn't know that theemployees wanted an insurance plan and that he wouldlook into it". Holmes, on cross-examination, testifiedO'Neill said "he would look into it later". Holmes thenreasserted his earlier testimony by quoting O'Neill to thefollowing effect: "He said he saw no reason we couldn'tget a plan because of the size of Duche". As previouslysetforth,O'Neill's version of his answer relative toinsurancewas that he said he could not make acommitment at the time but "it was something that couldbe explored and looked into at a later date."Similar testimony with respect to a suggestion box waselicited that "he would look into it" and actually one wasput up a week or two after the election. O'Neill admittedthat the subject of a suggestion box had been brought upand his version was "there would be nothing to preventthat."There was also some testimony concerning selection ofa committee of women. O'Neill testified that he told theemployees that there would be nothing wrong with such acommittee but that he could not make a promise at thetime. Three employees for the General Counsel testified asfollows: (1) VioletWarmack that O'Neill said ", . he feltitwould be a good idea if we selected a committee thatwould come to him with problems.. ."; (2) Ann ConleethatO'Neill said "he had heard a committee wasappointed at the meeting and he thought that was rather agood idea, he thought that after this was over he wculdlike to have some kind of committee like that for thewomen - ." Conlee added, "He thought it was rather agood idea and he would give that some consideration." (3)According to Joann Holmes' testimony ". . . a lady in themeeting asked why, if we had problems, why didn't weform a committee and go to him with the problems andhe said that would be fine if he (we?) wanted to...." TheGeneral Counsel contends that the foregoing illustrates apromise of benefit by the Respondent in order to inducethe employees to abandon the Union. I am not unawareof the sublety of promises; however, I believe that thequestion is one of degree and extent. I am not convincedthat the Respondent's responses here were of such definitenature or in such context as to bring them within thescope of the cases which have held that there werepromises in violation of Section8(a)(1).43"See the recent Decision of the Board inRedcor Corporation,166NLRB No 120, and cases cited in TXD This case was one in which theundersigned Trial Examiner was involved but the extent of the implied 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen this brings us to the major issues of controversyrevolving essentially around three basic contentions. (1)That the Respondent threatened bargainingwouldinevitablybe fruitless- in essence, a charge ofanticipatory refusal to bargain; (2) That the Respondentthreatened that if the Union came in it would have to goto a one-shift operation from a seasonal one with resultantloss of jobs. Involved in this as part of the situation is theprior testimony of Warmack with respect to what AlfredStokes said concerning the elimination of older people andpossibly certain implications arising from the testimony ofsome other witnesses respecting what was said by O'Neillas to older people,49 (3)What amounts to an impliedcontention (from the evidence) that the employer, inessence, threatened a strike would occur or warned of theinevitability of a strike, that the workers had no hope ofwinning the, strike, that the Respondent could and wouldreplace all who went on strike with available replacementsof whom there were plenty. These three main items will beconsidered as set forth, both individually and collectively,as to their total import hereafter.The following testimony of witnesses for the GeneralCounselappearspertinenton these issues.VioletWarmack testified that O'Neill said at one meeting whichwas held in the coffeeshop on March 15:...we could always come to him with anything, hestated that the coffee cost him $170 a month tomaintaincoffee and furnish us with coffee, he said theywere paying all they could afford to pay, and that hewould not have to bargain with the union and he wasgoing tobe hard-nosedabout coming to agreement withthe union,. .before the election (held March 17) as follows:He went on to state he had been getting calls everyday from people seeking employment because of thepublicity of the union, and he went on to say thathehad threeapplications for every person's jobin theplant and thatif the union was successful he would haveno alternative but to run the planton a one-shift,year-round basis,andto get his one shift he said hewould take the most qualified people off the two shiftsand put them on one shift, year-round, andby this hesaid people would be laid off.He then went on to statethat if theunion wassuccessful by 60 per cent, and 40per cent didn't want the union, that in case of a strikeor a picket the 40 per cent would be able to come backto the plant and go to work; should the 60 per cent thatvoted for the union fail to cross the picket linetheywould be replaced.He then went on to say he hadpermission from the city of Orland to load his trucks inthe street, and he had also contacted management ofthe three truck lines that haul for Duche and themanagementassured him they personally would seethese trucks cross the picket line . . . He then went onto say he was paying the highest wages he could affordto pay, and he said no one could make him pay higher.He said some were comparable to union scale, somebelow.Thenhe said no one couldforce him tonegotiate,thatthe law readthat he had to bargain ingood faith, but he saidthismeanthe could speak to theunion and thendo what he wanted to, go right on doingwhat he wantedto do.He said coffee cost him $170 amonth and that most places had coin-operatedmachines. I believe thatisall Ican recollect. [Emphasissupplied.]... he said he was going to have to cut out one crew tomake it pay,that other companies were going toautomation and were putting out more production withless girls or less crew, he said he wasn't worried aboutgetting the product out, that he had made arrangementswith the City of Orland to haul the nuts in the street.[Emphasis supplied.]*****Q. You mentioned that he had talked about loadingthe trucks in the street. In that context, did he sayanything about a strike or anything of that nature?*****A. Yes, he said that if we went on strike that he hadbeen getting telephone calls andhe had three applicantsfor every woman's position there.[Emphasis supplied.]WilliamHolmes testified as to a meeting in thecoffeeroom at about 3:10 in the afternoon about 2 dayspromises made therein at the meetings of employees was so great as toclearly indicate that in certain respectsthe employer had made verydefinite commitments regarding material mattersIdo not consider such tobe the case herein."As set forth,supra,O'Neillhimself admitted discussing at twomeetingsthe matterof keeping certain older people, so-called"hardship"casesOther witnesses includingAnn Conlee(post)referred to O'Neillstating it had been companypolicy "to carrya good many of those(slowerolder ladies)but he might have to changethat in the future " Linda Rolfs,post,testifiedO'Neill said, ". . . he did saythat he hadhired a lot of theolder girls out of sentiment and that ifsome of the girls had to workharder tomake up forit it couldn'tbe helped " In this connection, JoannHolmes testified to substantiallythe same effectas Linda RolfsHolmes further testified on cross-examination:Q. Now, at the beginning of Mr. O'Neill's talk, didhe tell you that he was somewhat familiar with the lawand that he did not intend to make any threats or anypromises'A. Yes, he did.Q. Did he say that more than once during the courseof this talk?A. As I recall, he said it several times.Q. And did he tell you that many of the topics whichhe covered were covered because of questions he hadasked of him about employees?A. No, he said most of his speech was made out byhis lawyer. There was no questions other than theinsurance.Ann Conlee testified as to a meeting held in thecoffeeroom just after 5 o'clock when they went to workthat night. According to Conlee, O'Neill said:..then he said there had been a lot of gossip goingaround, and his phone had been ringing, and peoplewere calling in for jobs andhe had three applicationsfor every job we held.Then he said he thoughtconditions were fairly good, we received coffee, whichcost about $175 a month. He also said that the unionwere not going to get in there, that he would fight it allthe way, and if we were going out on strike the picketscould walk up and down, and back and forth, and itwouldn't worry him at all.... [Emphasis supplied.]*****Q. Do you recall if something else was said at thatmeeting? T.M. DUCHE NUT CO., INC.A.He mentioned that several of the women weredissatisfied because they had to do the work of some ofthe slower,older ladies,and he realized that that washard,but that had been a company policy,to carry agood many of those ladies,but he might have to changethat in the future.Q. Did he say why he would have to change it?A. No.****Q.He made some statements about what wouldhappen if there was a strike and certain employeescoming back. Did he say anything else about the strike?A.No, only that if there were pickets outside itwouldn't bother him if they stayed quite a whilebecause he was going to see the union wouldn't get in.Q. Did he say anything about help loading trucks?A. Yes. I think he said he had permission - I thinkitwas permission from the city, to load the nuts in thestreetQ.Was Mr. O'Neill using notes when he made thespeech?A. He was reading from some papers.Q. How often did he refer to the papers?A. He would glance at them occasionally.Linda Rolfs attended a meeting about a few minutes after6 o'clock on March 15, and testified that O'Neill said:Q.Can you tell me now, to the best of yourrecollection,what was said by Mr. O'Neill at thatmeeting?A. One thing, he stated about unemployment, howmuch he paid out, and that it amounted to about adollarmore per hour for the girls in the summertime.He made a statement about the coffee, which was $170per month. He made a statement about the trucks, ifthe union was voted in, there was a picket line, that hehadmade arrangements with the city to load thetrucks in the streets. He did say that he had telephonecalls all day since this deal over this union had startedandhe had three applications for every employee's job.[Emphasis supplied.]Q. Can you recall if anything else was said?A. I can't think right offhand. He did say thatif theUnion didn't get in, that everything would go on thesame as before,thattherewould be no changes inemployment.[Emphasis supplied.]*****W: He said that they had always hired by seniority,and he did say that he had hired a lot of the older girlsout of sentiment, and that if some of the girls had towork harder to make up for it, it couldn't be helped.He said that the union coming in, trying to come in,had cost him a lot of time, and a lot of money, and hewasn't going to forget it.Q. The question was whether or not Mr. O'Neillmentioned anything on the subject of bargaining ormeeting with the union?A. He said he didn'the wasn't going to bargainwith the union, that he didn't have to bargain in goodfaith if he didn't want to. I can't think of anything else.***Cross-examination475Q. (By Mr. Connors) Mrs. Rolfs, did I understandyou to say that Mr. O'Neill said he didn't have tobargain with the union?A. As I remember it, yes.Q. Don't you think he said he did have to bargainwith the union in good faith and had to meet withthem?A. It could have been that way.Q. Did he start off his remarks by saying he didn'twant to make any threats and didn't intend to makeany threats?A. He said that, yesEmployee Claude Keller testified at a meeting in thecoffeeroom about 3:15 p.m. O'Neill said:... and he said that the company was paying as muchas they could afford to pay and they would not andcould not pay more, and he said that he had beenhaving an awful lot of phone calls, that the line hadbeen tied up there at the company, I believe he said athis house also, and that people were requesting jobs ifand when we went on strike, he said there was a bigrumor going around to this effect, and that there wassomething likethree applications for every one job inthe plant,and he said that if we did go on strike, if theunion was successful and we did go on strike, that hehad permission from Orland to load the trucks in thestreet, and he had a guarantee of trucks, and he saidifthe uniondid goin that theplant would operate on ayear-round basis,thatitwould be the only way he couldmake the plantpay,and he said because his buyers whobought nuts from him did not want nuts all at one time,and he had been having to put them in cold storage,and he saidworking all year-round wouldeliminate hispaying unemployment,that as it was right now it wasapproximatelya dollar anhourpaid intounemploymentfor the people that workedthere on a part-time basis.[Emphasis supplied.]*****Q. Do you recall if anything else was said at thatmeeting?A. Oh, he said during the meeting there that if wedid go on strike the jobs there would be there, butif wewent on strike that he would just replace us.*****He said that he wouldn't have to bargain - oh -he considered bargaining in good faith with the union,was thathewouldhave to meet with the unionapproximatelyonce a month and listen to them, but hesaid he didnot have to agree withwhat they had to say,or a contract, that theplant wouldcontinue to run asusual*****Q You mentioned that Mr. O'Neill said somethingabout working year-round. Did he say how that wouldbe done or how that would be accomplished?A. Yes, he said that they would only have to haveone shift, thatif they worked on a year-round basis,that there would be no hurry to get the nuts out asthere is ona seasonalbasis,that they would go to oneshift and that wouldmeana loss of jobs[Emphasissupplied.] 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination, Keller testifiedQ And he said that his conception of good faithbargaining or his concept of good faith bargaining wasthat he would have to meet with the union and listen towhat they had to say; is that correct9A. Yes, that is what he said.On questioning by the Trial Examiner, Keller testified:TRIAL EXAMINER: I have aquestion.What was saidabout the year-round operation?Who said it? Wasthere a question or did Mr. O'Neill bring it up? Howdid it come about?THE WITNESS' In the meeting Mr. O'Neill stated thatif theunionwas successful in obtaining the plant thathe would have to go to a year-round basis. The way Itook it, his meaning was he would put the plant on ayear-round basis.TRIAL EXAMINER: Just indicate for the record what hesaid.THE WITNESS:He saidthathe would go to ayear-round basis and this meant that he would needonly one shift and that it would eliminate the secondshift.[Emphasis supplied.]TRIAL EXAMINER: Is that what he said?THE WITNESS. To the best of my memory, yes.Subsequently,onfurthercross-examination,Kellertestified:Q. Did he say that if the union was voted in andwages were increased he would have to offset theseadditional costs somehow?A. Yes, he did.Q. And didn't he say he would have to change ouroperationstomake them similar to other nutcompanies,- namely, the one-shift basis?A. Yes,-he did.Stella Satterfield testified that she attended a meetingabout 5 minutes after 4 in the coffeeroom 2 days beforethe election and that O'Neill stated:Well, first, the thing that I really remember is hebrought up the cost of unemployment to the plant, thatour wages would be increased considerable if we addedthe unemployment which he let us have by seasonalwork, and he said that coffee cost him a certainamount, and I don't remember just how much, but thecost of coffee was brought up, so much per month, andhe did say that he had been- that the phone hadbeen ringing all day,women who had heard of unionactivitiesfiguredthat there would be someof us out ofwork or some jobs available,andthat they were callingin,and he said that even if some of you - "if 60 percent of you vote for the union and 40 per cent against,I can take the 40 per cent and hire additional help andthe 60 per cent will be out," and he said, "If you haveany idea you can stop us from getting the nuts awayfrom the plant," he had already made arrangements toload in the street. . .Q Do yourecallifanything else was said withrespect to the operation of the plant in the future?A.Yes.This was in connection - when he wastalking about the cost of unemployment, as well as Iremember,thathe would haveto cut onecrew off andrun fulltime inorderto economizeHe said they werepaying all they could and nobody could make them paymore.Q. Can you remember anything else that was said?Do you recall if anything was said on the subject ofmeeting with the union?A. I don't remember anything about that.He said hedidn'thave to bargain withanybody.Q.What did he say along that line?A. Those were his exact words,"I don't have tobargain withanybody "On cross-examination, Mrs. Satterfield testified:Q. (By Mr Connors) Is it your testimony, Mrs.Satterfield, thatMr. O'Neill said he didn't have tobargain?A That is the way I remember.Q. Is your memory pretty clear on that?A.Well, I remember it that way. He said he wasgoing to behardnosedabout it. [Emphasis supplied.]Joann Holmes testified that O'Neill spoke to a group,includingherself some time after 6 o'clock on March '15in the coffeeroom. She testified that O'Neill said:Well, at first he said - I think it was at first - hesaid that he had spoken to his lawyers about this and- to find out what he could say, and that they wereexperts in this sort of thing, and he had notes in frontof him and he read from his notes - or didn't readfrom them but he looked at his notes every once in awhile, and then he told us that since the community hadheard about the electionnot the election, I take thatback- the union tried to get in, that his telephoneshad been ringing off the hooks from people wantingapplicationsforwork,and that hehad threeapplications for every job in the plant,and then he wenton to say thatif the union did go inthathe would beforced to put the plant on a one-shift, year-round basis,eliminating the nightshift,and- let's see - I thinksomebody asked him or said to him that he thoughtthatDuches could be forced to negotiate with theunion, and he said thatno one could forcehim tosign- do, say, sign or accept anything that he didn't wantto.[Emphasis supplied.]*then a lady asked him if the union went in, wouldshe have to join because she didn't want to, and he toldherNo, she would not have to join, and then he usedthe example of 60 per cent for, the union and 40 percent against the union. He said the 40 per cent couldwork and should there be a strike, the40 per cent couldcross the picket line and the 60 per cent could bereplaced,and then he mentioned that some of the olderladies that had worked there for years arid years, thathethe plant hired back every year out of sentiment,and if the rest of us had to work a little bit harder tomaybe compensate for being a little slower, that he wasjust sorry, but that is the way they did it, and he alsosaid that he had obtained permission from the City ofOrland to load his trucks - or to load trucks in thestreet should there be a strike. [Emphasis supplied.]On cross-examination, she testified:Q. Did he say the law required him to negotiate withthe union?A No, an employee said that he through the DucheCompany could be forced to bargain with the union,and he said no one could force him to do anything.Q. Did he say he would not bargain with the union?A. No, he just said no one could force him to. T. M. DUCHE NUT CO., INC.Q.To sign anything?A. Do, say, sign or accept, he said.JessieDegel, a witness called by Respondent, testifiedthat she attended one of the meetings and recalled someof what O'Neill said including the following:... and then he said that if the union got in that therewould be a possibility that in order to meet the, oh,benefits, if they negotiated and everything, and thatthere would be a possibility that they would have to goyear-round and they would pick the best workers fromboth shifts and have one shift year-round.The foregoing, except for the testimony of Mrs Degelwho posed the matter in terms of "possibility" of going toa yearly operation, indicates (except as set forth below)"consistent testimony by the General Counsel witnesses tothe effect that O'Neill threatened to go to a one-shiftoperation with resultant loss of jobs in the event that theUnionwas successful; that he also threatened thatbargaining would do no good because he was going to be"hard nosed" in bargaining and didn't have to agree to oraccept anything; that further that he repeated in thevariousmeetings that he had three phone calls by jobapplicants for every employee; that if there were a strikehe was prepared to andwouldreplace the strikers andoperate the plant.While O'Neill, as previously set forth,claimed that he had said that he would not agree to"unreasonable" demands, the testimony set forth indicatesa totality of position by O'Neill to the effect that hewould bargain only to the extent that he chose to do so,he didn't have to agree to or accept anything46 and wasgoing to be "hardnosed", that he would eliminate jobs inthe event the Union were successful by going to one shiftand that in the event the Union were successful and calleda strike that he would beat the strike by having threeavailable replacements for each worker and by havingmade plans to operate during the strike.The first problem concerns conclusions as to whatO'Neill said. Assuming that they were telling the truth, asIfind, there seems to be no doubt that the aforesaidwitnesses for the General Counselgl understood him tohavemade the various statements in substance as"I note in this connection an arguable ambiguity in Keller's testimonyon direct examination where he stated O'Neill "said if the Union did go inthat the plant would operate on a year-round basis,that it would be theonly way he could make the plant pay; he also so testified on questioningby the TrialExaminer.Then on further cross as set forth,supra,heresponded"yes" to a question,"Did he say that if the Union was voted inand wages were increased he would have to offset these additional costssomehow""And a further answer of"yes" to a question, "Didn'the say hewould have to change our operations to make them similar to other nutcompanies,namely the one shift basis?" This testimonyunlikeKeller'searlier testimony and that of the other witnesses for the General Counselas to what they heard at various meetings, refers to whatwouldfollow awage incn.ase. Iexpect this would have been involved in O'Neill's thinking.However,the testimony of employees set forth,supra,other than possiblyKeller and Degel was that O'Neill spoke of a one shift operation with lossof jobs it the Union were selected without reference to costs. Even inKeller's latter testimony set forth,although there is a reference to cost atone point there isno qualificationonthechange to a one shift operationThiswouldoccur.Actuallyalthough the questions set forth oncross-examinationfollowed eachother in the record it is not cleartherefrom what time sequence may have been involved between such a"cost" referenceby O'Neilland the statementaboutchanging to a oneshift operation"As further supporting the conclusion that O'Neill said he did not haveto agree with or accept anything he didn't want to, is the reference in thenotes used by O'Neill,supra,to "We do not have to accept any uniondemands."Ido not predicate my findings thereon but consider it furthersupporting evidence therefor.477consistently set forth by them. The only variance from thiswas the testimony of Respondent witness Degel whoqualified O'Neill's statement as to "possibly" going to oneshift.Her recollection was obviously poor and I do notcredit her testimony with respect to such qualification.48 Ifurther find it reasonable to infer that the aforesaidwitnesses for the General Counsel heard O'Neill to havestated, in substance, what was set forthAlthough Iconsiderthatifenoughpersons"heard"certainstatementsasmade,Respondentcouldbefoundresponsible therefor and for the cumulative effect ofO'Neill's remarks even if not actually so stated, I do notfind it necessary to rely on such concept. Rather Iconclude from all of the testimony and my appraisal ofthe witnesses that whether or not he intended to do soO'Neill at the various meetings made the statements setforth herein attributed to him by the witnesses named infootnote46 hereto. The next question is did thesestatements violate the Act or were they protected underSection 8(c). The Court of Appeals for the Ninth Circuitin the very recent case ofT.R.W. Semi-Conductors '41analyzed the issue very carefully and reversed the Board inthat case on the ground that in essence the employer'sstatements were in the nature of predictions. I believe thatthe position asserted by the Court of Appeals is a soundone. The problem is when are predictions such and whenare they threats or something more. The court, in itsopinion, stated "We can find in the material supportingthe first two themes no threat that the employer would useforce or indulge in reprisal. The literature-and the speech,insofar as violence and strikes are concerned, are butpredictions of what the Union might or would do. Assuch, we think that they'fall squarely within the protectionof Section 8(c) even though they might well produce in themindsofemployees fears of violence.The sameobservation applies to predictions of possible monetaryloss or job loss resulting from strikes that are contained inthepropaganda.[Citationsomitted.]There is nosuggestionthat the employerwill reduce benefitsorcutjobsifthe employees vote for the Union. [Emphasissupplied.] The prediction is that the Union may or willcause such losses through strikes."The question, therefore, is were the Respondent'sstatementshereinmerepredictionsorwere they"suggestions" or more than suggestions that the employerwill reduce benefits or cut jobs if the employees vote fortheUnion. I think that a fair interpretation of theremarks set forth above,supra,which I have found weremade by the employer constitute threats (1) that theemployerwouldreduce benefits by going to a one shiftoperation if the Union were successful, (2) that if theUnion were selected, there very likely would be a strikewhich the Union would lose because Respondent hadprepared for it, and further the employees who went onstrikewouldlose their jobs because theywouldbereplaced and (3) that the employerwouldnot bargain ingood faith with the Union. I recognize, as set forth above,that the employer was advised by counsel and that theseasserted positions have an apparency of inconsistency.Whether they were made conjunctively or disjunctively, isnot decisive herein. The fact is that all were asserted inthe same speech - each time the speech was repeated.47IrefertoWarmack,WilliamHolmes,Conlee,Rolfs,Keller,Satterfield,and Joann Holmes.In footnote 44, I have also analyzed Keller's testimony with respect toany variance from other witnesses"385 F 2d 753 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey were not set forth as an informative presentation ofpossibilitieswhich conceivably could have been properRather, they were presented as matters whichwouldoccur.The inferences which can be drawn from theforegoing are not only such as might arise from one typeof threat but rather from a combination of threats. Toparaphrase: First, it won't do you any good to get theUnion because we won't bargain anyway; second, If youdo select the Union, it will mean a loss of employment,and you may lose your job; and third, if the Union isselected there is likely to be a strike, and we have thereplacements and will replace you if you strike. These arenot predictions of possibilities or even probabilities butrather utterances of what the employees could expect theemployerwoulddo. This latter as pointed out by the courtinT R. W. Semi-Conductors, supra,isnot protected bySection 8(c). In that case the court distinguished thestatements therein on the ground they were merely"predictions of possibilities or probabilities." It recognized(citing cases) that statements ofwhat will happenareviolativeof the Act where they involve reduction ofbenefits, loss of jobs, etc.In addition to the decision of the Court of Appeals fortheNinth Circuit in theT.R.W. Semi-Conductorscase,the Court of Appeals for the Seventh Circuit, inld L R.B.v.Kolmar50recently passed on a like question. In a seriesof letters to employees the employer indicated accordingto the Court:[3]Respondent's pre-election campaign appears tohave been, calculated to impress its employees withthree "facts." The first was that respondent's economicpositionatitsMilwaukeeplantwas extremelyprecarious and that the effective reasons for continuingtheMilwaukee operations were sentimental rather thaneconomic. The second "fact" was that any impairmentof respondent's competitive position in the marketserved by its Milwaukee plant would compel it to closethe plant and transfer its operations elsewhere. Thethird "fact" was that the introduction' of 'a union at theplant would, impair respondent's competitive position.These "facts" inescapably lead to the conclusion thatelectionof the union would be tantamount to thetermination , of operations atMilwaukee and theconsequent loss of employment.[4]We need not detain ourselves in linking togethertheexcerptsfromrespondent'scampaignpronouncementsThe test is whetherthelikely importof respondent's pronouncements was coercive.WausauSteelCorp. v. N.L.R.B , supra 377 F.2d at372.Herethe likely import was that if the union won, plantclosure was a foregone conclusion.[Emphasis supplied.]The court further stated:Respondent contends that where the employer hasmaintained a close relationship with its employees anditscourse of conduct does not show a pattern ofunfairnesstotheunion, these factors should beconsidered in determining whether its communicationswere coercive. It cites several recent decisions of thiscourt in.which these factors were found to render theemployer's pronouncements innocuous. In none of thesecaseswas the message asominousas in this case.[Emphasis supplied.][5]Respondent further contends it was merely givingitsemployees the facts, enabling them to make areasonable and free choice"It is well settled that anSB387 F 2d 833.employer's 'prediction' of untoward economic eventsmay constitutean illegalthreat if he has it within hispower to make the prediction come true "InternationalUnion of Electrical, Radio andMachineWorkers,AFL-CIO v. N.L.R.B., 110 U.S. App. D.C. 91. 289F.2d 757, 763 (1960). Respondent has the power tocloseor relocate itsMilwaukee plants' [Emphasissupplied.]IrecognizeasdidthecourtinT.R.W.Semi-Conductorsand the court inKolmarthat issues suchas here involved are rarely free from doubt and furtherthat freedom of expression is to be given considerablelatitudeHowever, where the expressions are coercive ineffectwhether disjunctively or conjunctively as I havefound herein they are neither protected by Section 8(c) oftheAct nor the constitutional guarantees of Freedom ofSpeech and Expression. Accordingly, I find that both bythe threats or coercive statements by O'Neill as to loss ofjobs and benefits set forth above, disjunctively as well asconjunctively,and also by its anticipatory refusal tobargain in good faith.52 Respondent violated Section8(a)(1) of the Act. I have also,supra,so found violative ofSection 8(a)(1) the threat by Alfred Stokes to VioletWarmack that if the union were selected they would go toa year-round basis and they would "have to get rid ofsome of the people," referring particularly to older people.3.Conclusions as to Respondent's good faithAnother question to be resolved is was Respondent'srefusal to recognize the Union without an election in goodfaith or not where the Union possessed a majority at thetime? I am aware that certain law review writers53 andalso some courts have expressed doubt concerning the useof subsequent unfair labor practices to establish proof of"See alsoWausau Steel Corporation,377 F 2d 371 (C A 7) in whichthe court saidDuring theperiod priorto the election,Theodore Wallach, Wausau'spresident,communicatedwith his employees by letters and throughspeechesWhile Wallachwas generallyguarded inhis statements, he didsuggest thatif theunionwon the election,overtime workmightbereduced or eliminated.He also statedthat increasedexpenses due tounionization might make it necessary to sell trucks,and to close the newsteel department,and that ifthe union obtaineda 22 or 22 1/2 centraise forthe employees,Wausau would be forcedout of businessHenoted thatcertain wage inequitieshad come tohis attention and that heplanned tocorrect them.He further saidNo union cansupply you with overtime or force the company toprovide overtimeOur marginof profitisso small that anysubstantialincrease in our costs wouldmeanthat we would operateata lossand be forced to dropmajor partsof our operationsWedon't wantthis- and you don't eitherWe intend, when thisunion matterissettled,tomake properadjustments in wages and to establish a reasonable insuranceprogramThis themewas stressed a number of times in Wallach's variouscommunications [Emphasis supplied ]The Courtalso statedWhile we do not doubt that Wallach proceeded carefully inattemptingto limit his communicationsto his employees to the legallypermissible,his words must bejudged bytheir likely import to his employeesAs thetrialexaminer suggested,one who engaged in "brinksmanship" mayeasily overstepand tumbleinto the brink It is well settled that anemployer hasviolated Sec. 8(a)(1) of the Actif, in communicating to hisemployees during a union organizational drive preceding an election, hemakes promisesof benefit or threatsof loss or reprisalfor their vote[citing cases] [Emphasis supplied ]'rThat suchconduct is tantamountto a threat to employees to refrainfrom assisting or becomingmembers ofa union,seeGrunwaldMarx,127NLRB 477 citingAugusta Bedding,93NLRB 211, 212 See alsoRaytheon,160 NLRB 1603."See 75 Yale Law Journal 805 at 825et seq,Lesnick 65 Michigan LawReview 851 at 855 T.M. DUCHE NUT CO., INC.479bad faith in a refusal to recognize a union having amajority of signed authorization card S.54However, the Board has taken a different view as toconsiderationof subsequent unfair labor practices inevaluating the presence or absence of good faith. TheBoard has weighed the extent and seriousness of the unfairlabor practices considered in connection with all thecircumstances involved in reaching an evaluation as towhether a refusal to bargain was in good faith or not. Initsdecision inBernel Foam"theBoard stated in afootnote*Unlike the Trial Examiner, we are not convincedthat, because Respondent made no effort to impede ordelay the election and because Respondent's unlawful8(a)(1) conduct did not occur until 2 weeks after itsrefusal to bargain with the Union, it follows thatRespondent's refusal to bargain was not motivated by adesire to gain time in which to undermine the Union.On the contrary, the time necessarily consumed inarranging for an election is itself a delay whencompared with immediate recognition or acceptance ofan impartial card check.Moreover, the fact thatRespondentwaited until theday beforethe election toengage in unlawful conduct is entirelyconsistent with afinding that Respondent refused tobargain with theUnion in order to gain time to destroy its majority,since onthe day of the election Respondent wouldbenefitmost from its unlawful acts.At that time, theUnion would have little opportunity prior to theelection to undo the harm done by Respondent'svarious coercive statements. Further, since Respondenthad taken active steps just prior to the election todestroy the Union's majority there obviously was nonecessity for Respondent to delay the election further.[Emphasis supplied.]The Board subsequently in the lead case ofAaronBrothers"discussedcertaincriteriafordeterminingwhether an employer's refusal to bargain with a union(shown to have a majority) was in good or bad faith. ItstatedWhether an employer is acting in good or bad faithin questioning the union's majority is a determinationwhich of necessity must be made in the light of all therelevant facts of the case, including any unlawfulconduct of the employer, the sequence of events, andthe time lapse between the refusal and the unlawfulconduct.Where a company has engaged in substantialunfair labor practices calculated to dissipate unionsupport, the Board, with the courts' approval, hasconcluded that employer insistence on an election wasnotmotivated by a good-faith doubt of theunion'smajority,butratherbyarejectionof . thecollective-bargaining principle or by a desire to gaintime within which to undermine the union. However,thisdoes not mean that any employer conduct foundviolative of Section 8(a)(1) of the Act, regardless of itsnatureorgravity,willnecessarilysupportarefusal-to-bargainfinding.For instance,where anemployer's unfair labor practices are not of such acharacter as to reflect a purpose to evade an obligationto bargain, the Board will not draw an inference of bad"See for example discussioninN LR B v. United Mineral & ChemicalCorporation,391 F 2d 829 (C A 2), andN.L R B v. River Togs,382 F 2d198,20b-209"146 NLRB 1277 at 1284"158 NLRB 1077faith.It referred toHammond and Irving"as a case wherethe unfair practice (some interrogation) "while unlawfulwas not so flagrant that it must necessarily have had theobject of destroying the Union's majority status."However, in later cases the Board distinguished theHammond & Irvingcase on the facts therein.For instance inI , T. T. Semi-Conductors, Inc.,"theBoard said:We view the Section 8(a)(1) violations found to havebeen committed by Respondent throughout the periodof the Union's organization activity to be of a serious,substantial and pervasive nature.The threat to close theplant should the Union be designated as bargainingrepresentative,the furnishing of material and space oncompany time for the fabrication and dissemination ofanti-Union propaganda, the granting of a wage increaseatatimecalculatedtointerferewiththeself-organizationalrightsofemployees,and thedisparate enforcement of a no-solicitation rule areeach,in our judgment,by themselves sufficient to establishthat the Respondent had as its purpose the rejection ofthe collective bargaining principle or the desire to gaintimewithinwhich to undermine the Union anddissipate its majority[Emphasis supplied.]The Board went on to find that Respondent violatedSection 8(a)(5) by refusing to recognize the,UnionInFabricators, Incorporated,168NLRB No. 21, theBoard said:Inmeetingwith a group of employees for thepurposes of discussing employee grievarres, the daybefore the election, President Jagoe threatened that ifthe "troublemaker" were identified the trouble wouldbe eliminated.And a department fotcman made athreatof layoffsiftheUnion came in,withanadmonition to an employee to spreads t is warning,which the employee obeyed In our jr gment, thesethreats of serious reprisals plainly refleklr Respondent'sattitude toward its employees' unionization.Theseunfairlaborpractices,coupledwith,unlawfulinterrogationsby Jagoe and other respqisible Companyrepresentatives,occurringbothbefireand afterRespondent's refusal to extend reca;nition, clearlysupport an inference of bad faith or the part ofRespondent.[Emphasis supplied.]These cases and others' indicate vhere there aresubstantial unfair labor practices such as hreats of layoffor discharge (as here) and/or a threw, of refusal tobargain, theymust "necessarily have the object ofdestroying the Union's majority status" ol^ establish thatRespondent "had as its purpose the reection of thecollective-bargaining principle or the desiii to gain timewithinwhich to undermine the Union art dissipate itsmajority."Accordingly under the circu(stances hereinvolved,thenatureof the threats rade by theRespondent in conjunction with the impeling electionwere such as to require a finding and conclu;on under theaforesaid decisions of the Board that the Repondent wasnot acting in good faith in refusing to rrrognrze andbargain with the Union without an election, I concludethatRespondent has violated Section 8(a)() and also8(a)(1)of the Act by such refusal to btgam. The1"154 NLRB 1071."165 NLRB No. 98"SeeGalbreath Bakery,Inc,163 NLRB No 41, and discutio, therein.and seeN LR B v Consolidated RenderingCo ,386 F 2d "i99at 703,(C A 2) 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriateremedy,therefore,under the aforesaiddecisions, will be to require the Respondent to recognizeand bargain with the Union.6°Furthermore, as stated by the Board inFabricators,Incorporated, ibid.-in any event, an order directing the Respondent tobargain with the Union, upon request, is necessary toremedy the effects of its unfair labor practices. Therecord establishes that the Union had a majority whentheRespondent began its course of unfair laborpracticesdirectedatdestroying this support.Thesubsequent diminution of support, as revealed by theUnion's loss in the election, can only be attributed tothe Respondent's unlawful conduct 61I shall accordingly recommend that the Respondent beordered to bargain, upon request, both to remedy itsviolation of Section 8(a)(5) and its violation of Section8(a)(1) of the ActIV. OBJECTIONS TO THE ELECTIONItem2of the election objections is as follows:"Management's threat to discontinue swing shift ofemployers voted Union, thereby creating considerable lossof jobs contiary to the Act." This encompassessubstantially the same matters alleged in paragraph 2(b)and (c) of the, complaint that Respondent informedemployees "that Respondent would alter its method ofoperation and discharge some of its employees if theyselectedthe,Unionastheircollectivebargainingrepresentative" I have previously found under HeadingIII that Respondent engaged in such alleged conduct in.violation of Section 8(a)(1) of the Act. For the samereasons, previously set forth under Heading III, I herebyfind that Respondent (Employer) has engaged in theconduct alleged in the aforesaid Item 2 of the electionobjections.Ac[ordingly, I am recommending that theelectionbe se; aside. In view of my findings andrecommendatiois that the Respondent be required tobargain with tlb Union, I further recommend that thepetitionforepresentationbedismissedandallproceedings helcthereunder be vacated.62V. THE REMEDYHaving foui'I that Respondent has engaged in and isengaging in ertain unfair labor practices, I shallrecommend tht it cease and desist therefrom and that ittake certain afirmative action which I find necessary toremedy and'emove the effects of the unfair laborpractices and n effectuate the policiesof the Act.Affirmative,Ishall recommend that upon requestRespondent hrgain collectively with the Union for theemployees in he unit herein found appropriate.Upon the basis of the foregoing findings andconclusions and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.By threatening to change its operations and dischargeemployeesiftheUnionwereselectedascollective-bargainingrepresentative, Respondent restrainedand coerced its employees and thereby violated Section8(a)(1) of the Act.2.By threatening that it would not bargain in goodfaithwith the Union if selected as collective-bargainingrepresentative,Respondent restrained and coerced itsemployees and thereby violated Section 8(a)(1) of the Act.3.All production and maintenance employees of T. M.Duche Nut Co., Inc., at its processing plant at Orland,California, excluding office clerical employees, guards,and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Sections 8(a)(5) and 9 of the Act.4.On February 7, 1967, and at all material timesthereafter, the Union represented a majority and has beentheexclusivebargainingrepresentativeofalltheemployees in the aforesaid appropriate unit for purposesof collective bargaining within the meaning of Sections8(a)(5) and 9 of the Act; and Respondent on that datewas, and has since been, obligated to recognize andbargain with the Union as such.5.By refusing, upon request, to recognize or bargainwith the Union for the employees in the above-mentionedappropriateunitonandafterFebruary7,1967,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6 The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]"The courts have also sustained such a remedy under similarcircumstances.See for exampleN L R.Bv.LuisiTruckLines,384 F.2d842 at 847, (C A 9), citing cases ,"CitingBryantChucking Grinder Company,160NLRB 1526 TheBoard there said-Respondent's subsequent unfair labor practices,designed to induceemployees to abandon their support for the Union,demonstrated arejectionof the collective-bargaining principle and give rise to theinference that its initial refusal to bargain was not in goodfaith. ..Therecord establishes that the Union had a clear majority when theRespondent began its course of unfair labor practices directed atdestroying that majority.To the extent that the election revealed a lossof union support thereafter,such loss must be found attributable to theRespondent's unfair labor practices.Therefore,we shall order theRespondent to bargain, upon request, with the Union both to remedy itsviolation of Section 8(a)(5) and its violations of Section 8(a)(1) of theAct.'Urving Air Chute,147 NLRB 627 at 630APPENDIX BLIST OF AUTHORIZATION CARDSSigned by:Introduced by:Trans. No.1.Thomas Utter(G.C. 6)Hugh Cowan35Michael Utter(G.C. 7)Hugh Cowan363.Ed Bayless(G.C. 8)Hugh Cowan384.Everett Button, Jr.(G.C. 9)Hugh Cowan40-42 T.M. DUCHE NUT CO., INC.4815.William Holmes(G.C. 10)Hugh Cowan40-426.JerryPhillips(G.C. 11)Hugh Cowan40-427.Hurshell Hodge(G.C. 12)Hugh Cowan40-428.Robert Hodge(G.C. 13)Hugh Cowan40-429.Mary Lou Castillo(G.C. 15)Hugh Cowan4410.VioletWarmack(G.C. 16)Hugh Cowan4611.George Embrey(G.C. 17)Hugh Cowan47-5012.Ivan Leach(G.C. 18)Hugh Cowan47-5013.George Stokes(G.C. 19)Hugh Cowan47-5014.Consuelo Dominguez(G.C. 20)Hugh Cowan51-5315.Margarita Dominguez(G.C 21)Hugh Cowan and51-57,William Holmes117-119, 15116.Anne Conlee(G.C. 22)Hugh Cowan58, 5917.Roma Croft(G.C. 23)Hugh Cowan59, 6018.Margarita Audelo(G.C. 24)Hugh Cowan60, 6119.Ragna Dobratz(G.C. 25)Hugh Cowan(also presentWilliamHolmes)6220.AmyOltjmbruns(G.C. 26)Hugh Cowan (also presentWilliam Holmes)63} 6421.Frances Simpson(G.C. 27)VioletWarmack85, 8622.JoyBrumbaugh(G.C. 28)VioletWarmack8723.Alice Larsen(GC. 29)VioletWarmack8824.Hazel Hall(G.C. 30)William Holmes104, 10525Mary Mattis(G.C. 31)William Holmes105, 10626Dan Mattis(G.C. 32)William Holmes166,10727.Norma Gomes(G.C. 33)William Holmes10828.Marjorie Susee(G.C. 34)William Holmes108-11229.Edith Ferry(G.C. 35)William Holmes108-11230.Patricia Butler(G.C. 36)William Holmes108-11231.Sam Ross(G.C. 37)William Holmes108-11232.Margie Wilson(G.C. 38)William Holmes108-11233.Fred Wilson(G.C. 39)William Holmes108-11234.Ivan Wilson(G.C. 40)William Holmes110-112,152-15635.Joann Holmes(G. C. 41)William Holmes113-11536.Claude Keller(G.C. 42)William Holmes113-11537Howard M. Cook(G.C. 43)William Holmes114-115 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD38.Glenda Rolfs(G.C. 44)William Holmes114-11539.Nyla Standridge(G.C. 45)William Holmes114-11540.Barbara J. Crawford(G.C 46)William Holmes114-11541.Audra Bell(G.C 47)William Holmes114-11542.Helen Enos(G.C 48)William Holmes114-11543.Donald Prince(G.C. 49)William Holmes114-1`1544.John Adlesich(G.C. 50)William Holmes114-11545.Mary R. Hatcher(G.C 51)William Holmes114-11546.Pauline Herman(G.C. 52)William Holmes114-11547.Lloyd Leach(G.C. 53)William Holmes114-11548Naomi Leach(G.C. 54)William Holmes114-11549.Elenora Woodward(G.C. 55)William Holmes11550.Thomas McMartin(G.C. 56)William Holmes115, 11651.Albert Chavez(G.C. 57)William Holmes138, 13952.Alice Embrey(G.C. 58)Alice Embrey15853.Olive Thomas(G.C. 59)Alice Embrey159, 16054.Ina Chastain(G.C. 60)Alice Embrey160, 16155.Francis Schluneger(G.C. 61)Alice Embrey161, 162,215, 21656.Viola Williams(G.C. 62)Viola Williams17057.Elizabeth Browning(G.C. 63)Glenda Rolfs221, 22258.Verna O'Hair(G.C. 64)Glenda Rolfs222, 22359.Zelma O'Hair(G.C. 65)Glenda Rolfs223, 22460.Carmen Gomez(G.C. 66)Glenda Rolfs and224, 241,Zelma O'Hair24261.Carrie Andrews(G.C. 67)Zelma O'Hair225, 241,24262.Cecilia Torres(G.C. 68)Cecilia Torres339-34363.Doris McIntire(G.C. 69)Stella Satterfield251, 25264.Stella Satterfield(G.C. 70)Stella Satterfield252, 25365.Mildred Powell(G.C. 71)Mildred Powell27566.Mary Zaragosa(G.C. 72)Pat Butler31667.Josephine Cesa(G.C. 73)Pat Butler31768.Martha Powell(G.C. 74)Ivan Leach324, 32569.Elizabeth Siemens(G.C. 75)Ivan Leach326